EXHIBIT 10.2
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

US$3,750,000,000
FIVE-YEAR CREDIT AGREEMENT
 
dated as of
 
June 13, 2018,
 
among
 
AUTOMATIC DATA PROCESSING, INC.
 
The BORROWING SUBSIDIARIES
referred to herein
 
The LENDERS Party Hereto
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
BANK OF AMERICA, N.A.
BNP PARIBAS
WELLS FARGO BANK, N.A.
CITIBANK, N.A. and
MUFG BANK, LTD.,
as Syndication Agents
 
DEUTSCHE BANK SECURITIES INC. and
BARCLAYS BANK PLC,
as Documentation Agents
_________________________
 
JPMORGAN CHASE BANK, N.A.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BNP PARIBAS SECURITIES CORP.
WELLS FARGO SECURITIES, LLC
CITIBANK, N.A. and
MUFG BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------

 
[CS&M Ref. No. 6701-136]

--------------------------------------------------------------------------------

TABLE OF CONTENTS
ARTICLE I
 
Definitions
     
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Classification of Loans and Borrowings
24
SECTION 1.03.  Terms Generally
24
SECTION 1.04.  Accounting Terms; GAAP
25
SECTION 1.05.  Exchange Rates
25
   
ARTICLE II
 
The Credits
     
SECTION 2.01.  Commitments
26
SECTION 2.02.  Loans and Borrowings
26
SECTION 2.03.  Requests for Borrowings
28
SECTION 2.04.  Bankers’ Acceptances
29
SECTION 2.05.  Competitive Bid Procedure
31
SECTION 2.06.  Funding of Borrowings and B/A Drawings
33
SECTION 2.07.  Repayment of Borrowings and B/A Drawings; Evidence of Debt
34
SECTION 2.08.  Interest Elections
35
SECTION 2.09.  Termination, Reduction, Increase and Extension of Commitments
37
SECTION 2.10.  Prepayment of Loans
40
SECTION 2.11.  Fees
41
SECTION 2.12.  Interest
42
SECTION 2.13.  Alternate Rate of Interest
43
SECTION 2.14.  Increased Costs
44
SECTION 2.15.  Break Funding Payments
45
SECTION 2.16.  Taxes
46
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs
48
SECTION 2.18.  Mitigation Obligations; Replacement of Lenders
49
SECTION 2.19.  Designation of Borrowing Subsidiaries
50
SECTION 2.20.  Defaulting Lenders
51
   
ARTICLE III
 
Representations and Warranties
     
SECTION 3.01.  Organization; Powers
52
SECTION 3.02.  Authorization; Enforceability
52
SECTION 3.03.  Governmental Approvals; No Conflicts
52

 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 3.04.  Financial Position; No Material Adverse Change
52
SECTION 3.05.  Properties
53
SECTION 3.06.  Litigation and Environmental Matters
53
SECTION 3.07.  Compliance with Laws and Agreements
53
SECTION 3.08.  Federal Reserve Regulations
53
SECTION 3.09.  Investment Company Status
54
SECTION 3.10.  Taxes
54
SECTION 3.11.  ERISA
54
SECTION 3.12.  Disclosure
54
SECTION 3.13.  Anti-Corruption Laws and Sanctions
54
SECTION 3.14.  EEA Financial Institution
54
   
ARTICLE IV
 
Conditions
     
SECTION 4.01.  Effective Date
55
SECTION 4.02.  Each Credit Event
56
SECTION 4.03.  Initial Credit Event for each Borrowing Subsidiary
56
   
ARTICLE V
 
Affirmative Covenants
     
SECTION 5.01.  Financial Statements and Other Information
56
SECTION 5.02.  Notices of Material Events
58
SECTION 5.03.  Existence; Conduct of Business
58
SECTION 5.04.  Payment of Taxes
58
SECTION 5.05.  Maintenance of Properties
58
SECTION 5.06.  Books and Records; Inspection Rights
59
SECTION 5.07.  Compliance with Laws
59
SECTION 5.08.  Use of Proceeds
59
   
ARTICLE VI
 
Negative Covenants
     
SECTION 6.01.  Liens
59
SECTION 6.02.  Sale and Leaseback Transactions
60
SECTION 6.03.  Fundamental Changes
61
   
ARTICLE VII
 
Events of Default
     

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent
     
ARTICLE IX
 
Guarantee
     
ARTICLE X
 
Miscellaneous
     
SECTION 10.01.  Notices
69
SECTION 10.02.  Waivers; Amendments
70
SECTION 10.03.  Expenses; Indemnity; Damage Waiver
71
SECTION 10.04.  Successors and Assigns
73
SECTION 10.05.  Survival
75
SECTION 10.06.  Counterparts; Integration; Effectiveness
76
SECTION 10.07.  Severability
76
SECTION 10.08.  Right of Setoff
76
SECTION 10.09.  Governing Law; Jurisdiction; Consent to Service of Process
76
SECTION 10.10.  WAIVER OF JURY TRIAL
77
SECTION 10.11.  Headings
77
SECTION 10.12.  Confidentiality
77
SECTION 10.13.  Conversion of Currencies
79
SECTION 10.14.  Interest Rate Limitation
79
SECTION 10.15.  USA Patriot Act
79
SECTION 10.16.  No Fiduciary Relationship
80
SECTION 10.17.  Acknowledgement of and Consent to Bail-In of EEA Financial
Institutions
80

 


SCHEDULES:
     
Schedule 2.01
  —  Lenders and Commitments
Schedule 2.17
  —  Payment Instructions
Schedule 6.01
  —  Liens
       

 
 
iii

--------------------------------------------------------------------------------

 
EXHIBITS:
     
Exhibit A
—  Form of Assignment and Assumption
Exhibit B-1
—  Form of Borrowing Subsidiary Agreement
Exhibit B-2
—  Form of Borrowing Subsidiary Termination
Exhibit C
—  Form of Promissory Note
Exhibit D
—  Form of Opinion of General Counsel of the Company

 
 

 
iv

--------------------------------------------------------------------------------

FIVE-YEAR CREDIT AGREEMENT dated as of June 13, 2018 (this “Agreement”), among
AUTOMATIC DATA PROCESSING, INC., a Delaware corporation (the “Company”); the
BORROWING SUBSIDIARIES from time to time party hereto (the Company and the
Borrowing Subsidiaries being collectively called the “Borrowers”); the LENDERS
from time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
The Company has requested that the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) extend credit in the form of (a) US Tranche Commitments under which
the Company and the US Borrowing Subsidiaries may obtain US Tranche Loans in US
Dollars in an aggregate principal amount at any time outstanding that will not
result in the aggregate US Tranche Exposures exceeding US$3,089,425,000, (b)
Canadian Tranche Commitments under which the Canadian Borrowing Subsidiaries may
obtain Canadian Tranche Loans in Canadian Dollars, and the Company and the US
Borrowing Subsidiaries may obtain Canadian Tranche Loans in US Dollars, in an
aggregate principal amount at any time outstanding that will not result in the
aggregate Canadian Tranche Exposures exceeding US$381,700,000 and (c) Euro
Tranche Commitments under which the Company, the US Borrowing Subsidiaries and
the Euro Borrowing Subsidiaries may obtain Euro Tranche Loans in Euros and US
Dollars in an aggregate principal amount at any time outstanding that will not
result in the aggregate Euro Tranche Exposures exceeding US$278,875,000.  The
Company has also requested that the Lenders provide (a) a procedure pursuant to
which the Borrowers may invite the Lenders to bid on an uncommitted basis on
short-term Loans to the Borrowers and (b) a procedure pursuant to which the
Borrowers may obtain Loans on an uncommitted basis from individual Lenders on
terms to be negotiated at the time such Loans are requested.  The proceeds of
borrowings hereunder are to be used for general corporate purposes of the
Borrowers and their subsidiaries, including the refinancing of any indebtedness
outstanding under the Company’s 364-Day Credit Agreement dated as of June 14,
2017 and its Five-Year Credit Agreement dated as of June 15, 2016 (together, the
“Existing Credit Agreements”) or under the Company’s Five-Year Credit Agreement
dated as of June 14, 2017.
The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

--------------------------------------------------------------------------------

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor in such capacity. Unless the context
requires otherwise, the term “Administrative Agent” shall include any Affiliate
of JPMCB through which JPMCB shall perform any of its obligations in such
capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the LIBO Rate for a one month interest
period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% per annum.  For purposes of clause (c) above,
the LIBO Rate on any day shall be based on the applicable Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (without any rounding).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c)
above.  For the avoidance of doubt, if the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Anti-Corruption Laws” means the FCPA and other laws, rules and regulations
applicable to the Borrower or its Subsidiaries concerning or relating to bribery
or corruption.
“Applicable Rate” means, for any day, with respect to (a) any commitment fee
payable hereunder, the rate per annum set forth below under the caption
“Commitment Fee Rate”, (b) any Eurocurrency Loan, CDOR Loan or B/A Drawing
hereunder, a rate per annum equal to the percentage of the Index applicable on
such day set forth below under the caption “Eurocurrency Spread, CDOR Spread,
B/A Spread” (but in no event shall the Applicable Rate for any Eurocurrency
Loan, CDOR Loan or B/A Drawing be less than the rate per annum set forth below
under the caption “Eurocurrency Floor, CDOR Floor, B/A Floor”), (c) any ABR
Loan, the Applicable Rate for Eurocurrency Loans minus 1% per annum (but in no
event shall the Applicable Rate for any ABR Loan be less than 0% per annum) and
(d) any Canadian Base Rate Loan, the Applicable Rate for CDOR Loans minus 1% per
annum (but in no event shall the Applicable Rate for any Canadian Base Rate Loan
be less than 0% per annum), in each case based on the Ratings:
2

--------------------------------------------------------------------------------

Ratings:
Commitment Fee
Rate
(basis points)
Eurocurrency Spread, CDOR Spread, B/A Spread:
(percentage of the Index)
Eurocurrency Floor, CDOR Floor, B/A Floor:
(basis points)
Category 1
Greater than or equal
to Aa3 / AA-
4.0
40%
30.0
Category 2
Less than Aa3 / AA- and greater than or equal
to A3 / A-
8.0
50%
40.0
Category 3
Less than A3 / A-
10.0
65%
50.0



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
penultimate paragraph of this definition), then such rating agency shall be
deemed to have established a rating in Category 3; (b) if the Ratings
established or deemed to have been established by Moody’s and S&P shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two ratings unless the ratings differ by two or more Categories, in which
case the Commitment Fee Rate, the Eurocurrency Spread, the CDOR Spread, the B/A
Spread, the Eurocurrency Floor, the CDOR Floor and the B/A Floor shall be based
on the Category one level above that corresponding to the lower rating; (c) if
the Ratings established or deemed to have been established by Moody’s and S&P
shall be changed (other than as a result of a change in the rating system of
Moody’s or S&P), such change shall be effective as of the date on which it is
first publicly announced by Moody’s or S&P; and (d) the Index shall be
determined as of each Reset Date for the applicable Revolving Loans.  Each
change in the Applicable Rate on account of (a) a change in the Ratings shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change or (b) a change in the Index shall apply during the period commencing on
the Reset Date on which a change in the Index becomes effective and ending on
the date immediately preceding the Reset Date on which the next such change
becomes effective.
If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Required Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
If the Index shall be unavailable as of any Reset Date, the Company and the
Lenders under the Facility agree to negotiate in good faith (for a period of up
to 30 days after the
3

--------------------------------------------------------------------------------

Index becomes unavailable) to agree on an alternative method for establishing
the Applicable Rate.  During such negotiations, the Applicable Rate will be
calculated as provided above and based on the last available quote of the
Index.  If no such alternative method is agreed upon during such 30 day period,
then following the end of such period, and until such an alternative method
shall have been agreed upon, the Applicable Rate will be the higher of (x) the
rate determined based on the last available quote of the Index and (y) 0.50% per
annum.
“Arranger” means each of JPMCB, Merrill Lynch, Fenner & Smith Incorporated (or
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date of this Agreement), BNP Paribas
Securities Corp., Wells Fargo Securities, LLC, Citibank, N.A. and MUFG Bank,
Ltd., each in its capacity as joint lead arranger and joint bookrunner for the
credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items which do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended).  In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Canadian
Tranche Lender in accordance with the terms of this Agreement.
“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating
4

--------------------------------------------------------------------------------

its consent to, approval of or acquiescence in any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest  results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event.  Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.
“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” means the Company or any Borrowing Subsidiary.
“Borrowing” means Loans (including Competitive Loans and Contract Loans) of the
same Class, Type and currency, made, converted or continued on the same date
and, in the case of Eurocurrency Loans, CDOR Loans or Fixed Rate Loans, as to
which a single Interest Period is in effect.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 5,000,000 units of the applicable Designated
Foreign Currency.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.
“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.
“Borrowing Subsidiary” means a US Borrowing Subsidiary, a Canadian Borrowing
Subsidiary or a Euro Borrowing Subsidiary.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.
5

--------------------------------------------------------------------------------

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Canadian Dollars
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Toronto, and (c) when used in connection
with a Loan denominated in Euros, the term “Business Day” shall also exclude any
days on which the TARGET payment system is not open for the settlement of
payments in Euros.
“Calculation Date” means the last Business Day of each calendar month.
“Canadian Base Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16 or 1%) equal to the greater of (a) the
interest rate per annum publicly announced from time to time by JPMorgan Chase
Bank, N.A., Toronto Branch, as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the CDOR Rate for a one month
Interest Period on such day plus 1% per annum.  For purposes of clause (b)
above, the CDOR Rate on any day shall be based on the applicable Screen Rate at
approximately 11:00 a.m., Toronto time, on such day for Canadian Dollar bankers’
acceptances with a maturity of one month.
“Canadian Borrowing Subsidiary” means any Canadian Subsidiary that has been
designated as such pursuant to Section 2.19 and that has not ceased to be a
Canadian Borrowing Subsidiary as provided in such Section.
“Canadian Dollars” or “C$” means the lawful money of Canada.
“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any province thereof.
“Canadian Tranche Borrowing” means a borrowing comprised of Canadian Tranche
Loans.
“Canadian Tranche Commitment” means, with respect to each Canadian Tranche
Lender, the commitment of such Canadian Tranche Lender to make Canadian Tranche
Loans pursuant to Section 2.01(b) and to accept and purchase or arrange for the
purchase of B/As pursuant to Section 2.04, expressed as an amount representing
the maximum aggregate amount of such Canadian Tranche Lender’s Canadian Tranche
Exposure hereunder, as such commitment may be (a) reduced or increased from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04.  The
initial amount of each Canadian Tranche Lender’s Canadian Tranche Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Canadian Tranche Lender shall have assumed its Canadian Tranche
Commitment, as
6

--------------------------------------------------------------------------------

applicable.  The aggregate amount of the Canadian Tranche Commitments on the
date hereof is US$381,700,000.
“Canadian Tranche Exposure” means, at any time, as to any Lender, the sum of (a)
the aggregate principal amount of the Canadian Tranche Loans of such Lender
denominated in US Dollars outstanding at such time, (b) the US Dollar Equivalent
of the aggregate principal amount of the Canadian Tranche Loans of such Lender
denominated in Canadian Dollars outstanding at such time and (c) the US Dollar
Equivalent of the aggregate face amount of the B/As accepted by such Lender and
outstanding at such time.
“Canadian Tranche Lender” mean a Lender with a Canadian Tranche Commitment.
“Canadian Tranche Loan” means a Loan made by a Canadian Tranche Lender pursuant
to Section 2.01(b).  Each Canadian Tranche Loan denominated in US Dollars shall
be a Eurocurrency Loan or an ABR Loan, and each Canadian Tranche Loan
denominated in Canadian Dollars shall be a CDOR Loan or a Canadian Base Rate
Loan.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR”, when used in reference to any Loan or Borrowing denominated in Canadian
Dollars, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the CDOR Rate.
“CDOR Rate” means, with respect to any CDOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day;
provided that in no event shall the CDOR Rate be less than zero.
“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or
(c) compliance by any Lender or by any lending office of such Lender or by such
Lender’s holding company with any request, rule, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement; provided that notwithstanding anything herein
to the contrary, no act, event or circumstance referred to in clause (a), (b) or
(c) of this definition shall be deemed to have occurred prior to the date of
this Agreement as a result of the applicable law, rule, regulation, treaty,
interpretation, application, request, guideline or directive having been
adopted, made or issued under the general authority of the Dodd-Frank Wall
Street Reform and Consumer Protection Act or Basel III as promulgated by the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities.
7

--------------------------------------------------------------------------------

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are US Tranche Loans, Euro
Tranche Loans, Canadian Tranche Loans, Competitive Loans and Contract Loans and
(b) any Commitment, refers to whether such Commitment is a US Tranche
Commitment, a Euro Tranche Commitment or a Canadian Tranche Commitment.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means a US Tranche Commitment, a Euro Tranche Commitment or a
Canadian Tranche Commitment.
“Company” has the meaning assigned to such term in the heading of this
Agreement.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request for Competitive Bids in accordance
with Section 2.05.
“Competitive Borrowing” means a Borrowing comprised of Competitive Loans.
“Competitive Loan” means a Loan made pursuant to Section 2.05.  Each Competitive
Loan shall be a Eurocurrency Loan, a CDOR Loan or a Fixed Rate Loan.
“Competitive Loan Exposure” means, with respect to any Lender at any time, the
sum of (a) the aggregate principal amount of the outstanding Competitive Loans
of such Lender denominated in US Dollars and (b) the aggregate of the US Dollar
Equivalents of the principal amounts of the outstanding Competitive Loans of
such Lender denominated in Designated Foreign Currencies.
“Consenting Lender” has the meaning assigned to such term in Section 2.09(e).
“Consolidated Net Worth” means the shareholders’ equity of the Company,
determined on a consolidated basis in accordance with GAAP.
“Contract Loan” has the meaning assigned to such term in Section 2.02(e).
“Contract Loan Exposure” means, with respect to any Lender at any time, the sum
of (a) the aggregate principal amount of the outstanding Contract Loans of such
Lender denominated in US Dollars and (b) the aggregate of the US Dollar
Equivalents of the principal amounts of the outstanding Contract Loans of such
Lender denominated in Designated Foreign Currencies.
8

--------------------------------------------------------------------------------

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrowing Subsidiary may elect (in
each case subject to availability); provided, that if such Contract Period would
end on a day other than a Business Day, such Contract Period shall be extended
to the next succeeding Business Day.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.
“Declining Lender” has the meaning assigned to such term in Section 2.09(e).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, it notifies the Administrative Agent in writing that such failure is the
result of its good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company, any other Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on its good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer thereof
that it will comply with its obligations (and is financially able to meet such
obligations) to fund Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the receipt by
the Administrative Agent of such certification in form and substance
satisfactory to the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event or a Bail-In Action (as defined in Section 10.17).
“Designated Foreign Currency” means the Canadian Dollar and the Euro.
“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.
9

--------------------------------------------------------------------------------

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A or, (ii) if the discount rate for a particular Contract Period is
not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Administrative Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Administrative Agent by the Schedule I Reference Lenders as
the percentage discount rate at which each such bank would, in accordance with
its normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank having a face
amount and term comparable to the face amount and Contract Period of such B/A,
and (b) for a lender which is a Schedule II Lender or a Schedule III Lender, the
arithmetic average (as determined by the Administrative Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Administrative Agent by the Schedule III
Reference Lender as the percentage discount rate at which each such bank would,
in accordance with its normal practices, at approximately 10:00 a.m., Toronto
time, on such day, be prepared to purchase bankers’ acceptances accepted by such
bank having a face amount and term comparable to the face amount and Contract
Period of such B/A.
“Documentation Agent” means each of Deutsche Bank Securities Inc. and Barclays
Bank PLC, each in its capacity as documentation agent for the credit facility
established hereunder.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) any
other Person, other than, in each case, (i) a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), (ii) a Defaulting Lender, (iii) the Company or
any of its Affiliates or (iv) a Sanctioned Person.
“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
10

--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA, or in endangered or critical status, within the
meaning of Section 305 of ERISA; or (h) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).
“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.
“Euro Borrowing Subsidiary” means any Subsidiary that has been designated as
such pursuant to Section 2.19 and that has not ceased to be a Euro Borrowing
Subsidiary as provided in such Section.
“Euro Tranche Borrowing” means a Borrowing comprised of Euro Tranche Loans.
“Euro Tranche Commitment” means, with respect to each Euro Tranche Lender, the
commitment of such Euro Tranche Lender to make Euro Tranche Loans pursuant to
Section 2.01(c), expressed as an amount representing the maximum aggregate
amount of such Euro Tranche Lender’s Euro Tranche Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.09 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 10.04.  The initial amount of each Euro
Tranche Lender’s Euro Tranche Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption pursuant to which Euro Tranche Lender shall have
assumed its Euro Tranche Commitment, as applicable.  The aggregate amount of the
Euro Tranche Commitments on the date hereof is US$278,875,000.
11

--------------------------------------------------------------------------------

“Euro Tranche Exposure” means, at any time, as to any Lender, the sum of (a) the
aggregate principal amount of the Euro Tranche Loans of such Lender denominated
in US Dollars outstanding at such time and (b) the US Dollar Equivalent of the
aggregate principal amount of the Euro Tranche Loans of such Lender denominated
in Euros outstanding at such time.
“Euro Tranche Lender” mean a Lender with a Euro Tranche Commitment.
“Euro Tranche Loan” means a Loan made by a Euro Tranche Lender pursuant to
Section 2.01(c).  Each Euro Tranche Loan denominated in US Dollars shall be a
Eurocurrency Loan or an ABR Loan, and each Euro Tranche Loan denominated in
Euros shall be a Eurocurrency Loan.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, as set forth at approximately 11:00 a.m., London
time, on such day on the Reuters World Currency Page for the applicable currency
or currencies.  In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the applicable currencies are
then being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of US Dollars with such other currency for delivery two Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Company, may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a US Tranche Lender or Euro Tranche Lender (other than an
assignee pursuant to a request by the Company under Section 2.18(b)), any
withholding Tax that is imposed by the United States of America (or any
political subdivision thereof) on payments by a Borrower from an office within
such jurisdiction to the extent such Tax is in effect and would apply as of the
date such US Tranche Lender or Euro Tranche Lender becomes a party to this
Agreement or relates to payments received by a new lending office designated by
such US Tranche Lender or Euro Tranche Lender and is in effect and would apply
at the time such lending office is designated, (d) in the case of a Canadian
Tranche Lender (other than an assignee pursuant to a request by the Company
under Section 2.18(b)), any withholding Tax that is imposed (i) by Canada (or
any province or other political subdivision therein) on payments by a Canadian
Borrowing Subsidiary from an office within such jurisdiction or (ii) by the
United States of America (or any political subdivision thereof) on payments by
the Company from an office within such jurisdiction, in either case to the
extent such Tax is in effect and would apply as of the date such Canadian
Tranche Lender becomes a party to this Agreement or relates to
12

--------------------------------------------------------------------------------

payments received by a new lending office designated by such Canadian Tranche
Lender and is in effect and would apply at the time such lending office is
designated, (e) any withholding Taxes imposed by the United States of America
pursuant to FATCA, and (f) any withholding Tax that is attributable to such
Lender’s failure to comply with Section 2.16(f), except, in the case of clause
(c) or (d) above, to the extent that (i) such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.16 or (ii) such withholding Tax shall have resulted from
the making of any payment to a location other than the office designated by the
Administrative Agent or such Lender for the receipt of payments of the
applicable type.
“Existing Credit Agreements” has the meaning assigned to such term in the
introductory statement.
“Existing Maturity Date” has the meaning assigned to such term in
Section 2.09(e).
“Exposure” means, with respect to any Lender at any time, such Lender’s US
Tranche Exposure, Canadian Tranche Exposure, Euro Tranche Exposure, Competitive
Loan Exposure and Contract Loan Exposure at such time.
“Extension Date” has the meaning assigned to such term in Section 2.09(e).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB (rounded upwards, if necessary, to the next 1/100 of 1.0%) based on such
day’s federal funds transactions by depository institutions (as determined in
such manner as the NYFRB shall set forth on its public website from time to
time) and published on the next succeeding business day by the NYFRB as the
federal funds effective rate; provided that if the Federal Funds Effective Rate,
determined as provided above, would be less than zero, the Federal Funds
Effective Rate shall for all purposes of this Agreement be zero.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
13

--------------------------------------------------------------------------------

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan or a CDOR Competitive Loan), the fixed rate of
interest per annum specified by the Lender making such Competitive Loan in its
related Competitive Bid.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including any applicable supranational bodies
such as, without limitation, the European Union, the European Central Bank, the
Bank for International Settlements and the Basel Committee on Banking
Supervision or any successor or similar authority to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Increasing Lender” has the meaning assigned to such term in Section 2.09(d)(i).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
14

--------------------------------------------------------------------------------

acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Index” means, with respect to any Revolving Loan for any period, the average of
the Markit CDX.NA.IG Series 30 or any successor series (5 Year Period) for the
30 business days (or for the number of business days for which the then current
Markit CDX.NA.IG is in effect, if such number of business days is fewer than 30
business days) preceding the Reset Date applicable to such Loan for such period,
as available to the applicable office of the Administrative Agent.  For purposes
of this definition, “business days” means days in respect of which the
Securities Industry and Financial Markets Association declares the US fixed
income market to be open.
“Initial Loans” has the meaning assigned to such term in Section 2.09(d)(iv).
“Interest Election Request” means a request by the relevant Borrower to convert
or continue a Borrowing or a B/A Drawing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Base
Rate Loan, the last day of each March, June, September and December, (b) with
respect to any Eurocurrency Loan or CDOR Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing or CDOR Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period, (c) with respect to any Fixed Rate Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Fixed Rate Loan with an Interest Period of more than 90
days’ duration (unless otherwise specified in the applicable Competitive Bid
Request), each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period, and
any other dates specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing and (d) with respect to any
Contract Loan, the date or dates agreed upon by the relevant Borrower and the
applicable Lender or, if no such dates shall have been agreed upon, the last day
of each March, June, September and December.
15

--------------------------------------------------------------------------------

“Interest Period” means, (a) with respect to any Eurocurrency Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the relevant Borrower may elect, (b) with respect to
any Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 360 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request and (c) with respect to
any Contract Loan, the period commencing on the date of such Borrowing and
ending on the date agreed upon by the relevant Borrower and the applicable
Lender; provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing or CDOR Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing or CDOR
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period or any CDOR Rate Borrowing
for any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than such Interest Period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than such Interest Period, in each case as of the
Specified Time on the Quotation Day.
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).
“Lenders” means the Persons listed on Schedule 2.01, any Increasing Lender that
shall have become a party hereto pursuant to Section 2.09(d) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day; provided that (a) if the applicable Screen Rate shall not be available at
such time for such Interest Period but the applicable Screen Rate shall be
available at such time for maturities both longer and shorter than such Interest
Period, then the LIBO Rate shall be the Interpolated Screen Rate as of such time
and (b) if the LIBO Rate, determined as set forth above, shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the
16

--------------------------------------------------------------------------------

interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note delivered pursuant to
this Agreement.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Euro, London time and (c) with respect to a Loan or Borrowing denominated in
Canadian Dollars or a B/A, Toronto time.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and its
Subsidiaries in an aggregate principal amount exceeding US$250,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means (a) any Subsidiary that is a Borrower, (b) any
Subsidiary that directly or indirectly owns or Controls any Material Subsidiary
and (c) any other Subsidiary (i) the consolidated revenues of which for the most
recent period of four fiscal quarters of the Company for which audited financial
statements have been delivered pursuant to Section 5.01 were greater than 10% of
the Company’s consolidated revenues for such period or (ii) the consolidated
assets of which as of the end of such period were greater than 10% of the
Company’s consolidated assets as of such date; provided that if at any time the
aggregate consolidated revenues or assets of all Subsidiaries that are not
Material Subsidiaries for or at the end of any period of four fiscal quarters
exceeds 10% of the Company’s consolidated revenues for such period or 10% of the
Company’s consolidated assets as of the end of such period, the Company shall
(or, in the event the Company has failed to do so within 10 days, the
17

--------------------------------------------------------------------------------

Administrative Agent may) designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.  For
purposes of making the determinations required by this definition, revenues and
assets of foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Company included in the
applicable financial statements.
“Maturity Date” means June 13, 2023, as such date may be extended pursuant to
Section 2.09(e).
“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Notice of Illegality” has the meaning assigned to such term in Section 2.19.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, on the immediately
preceding Business Day); provided that if none of such rates is published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further, that if the NYFRB Rate, determined as
provided above, would be less than zero, the NYFRB Rate shall for all purposes
of this Agreement be zero.
“Obligations” means the due and punctual payment of (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to any Borrower, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrowers under this Agreement and the
other Loan Documents.
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as
18

--------------------------------------------------------------------------------

set forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as an Overnight Bank Funding Rate (from and
after such date as the NYFRB shall commence to publish such composite rate).
“Participant” has the meaning assigned to such term in Section 10.04(e).
“Participant Register” has the meaning assigned to such term in
Section 10.04(h).
“Patriot Act” has the meaning assigned to such term in Section 10.15.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e) judgment liens; and
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any of the Borrowers or any of their Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan”  means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any of the Borrowers or any
ERISA Affiliate is (or, if such
19

--------------------------------------------------------------------------------

plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“Prepayment Account” has the meaning specified in Section 2.10(e).
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
“Quotation Day” means (a) with respect to any currency (other than Canadian
Dollars) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Canadian Dollars for any
Interest Period, the first day of such Interest Period, in each case unless
market practice differs for loans such as the applicable Loans priced by
reference to rates quoted in the Relevant Interbank Market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
in accordance with market practice for such loans priced by reference to rates
quoted in the Relevant Interbank Market (and if quotations would normally be
given by leading banks for such loans priced by reference to rates quoted in the
Relevant Interbank Market on more than one day, the Quotation Day shall be the
last of those days).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Ratings” means, at any time, the Company’s issuer rating by Moody’s and the
Company’s issuer rating by S&P at such time.
“Register” has the meaning assigned to such term in Section 10.04.
“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.
“Relevant Interbank Market” means (a) with respect to any currency (other than
Canadian Dollars), the London interbank market, and (b) with respect to Canadian
Dollars, the Toronto interbank market.
“Request Date” has the meaning assigned to such term in Section 2.09(e).
“Required Lenders” means, at any time, Lenders having unused US Tranche
Commitments, U.S. Tranche Exposures, unused Canadian Tranche Commitments,
Canadian Tranche Exposures, unused Euro Tranche Commitments and Euro Tranche
Exposures with an aggregate US Dollar Equivalent representing more than 50% of
the aggregate US Dollar Equivalent of the total unused US Tranche Commitments,
U.S. Tranche Exposures, unused
20

--------------------------------------------------------------------------------

Canadian Tranche Commitments, Canadian Tranche Exposures, unused Euro Tranche
Commitments and Euro Tranche Exposures at such time; provided that, for purposes
of declaring the Loans to be due and payable pursuant to Article VII, and for
all purposes after the Loans become due and payable pursuant to Article VII or
the Commitments expire or terminate, the outstanding Competitive Loans and
Contract Loans of the Lenders shall be included in their respective US Tranche
Exposures in determining the Required Lenders.
“Reset Date” means each date on which the Index will be determined.  The Reset
Dates for any Eurocurrency Loans or CDOR Loans will be the dates on which LIBO
Rates or CDOR Rates are set for such Loans for each Interest Period applicable
thereto; provided that for any Eurocurrency Loan or CDOR Loan with an Interest
Period longer than three months, a Reset Date will also occur at the end of each
successive three-month period during such Interest Period.  The Reset Dates for
any ABR Loans will be the Effective Date and the first day of each calendar
quarter thereafter.
“Reuters Screen CDOR Page” means the Reuters Screen CDOR01 Page (or, in the
event rates for bankers’ acceptances do not appear on such Reuters page or
screen, any successor, substitute or other page on such screen or service that
displays such rates, or on the appropriate page of such other information
service that publishes such rates from time to time as selected by the
Administrative Agent).
“Revolving Borrowing” means a Borrowing comprised of US Tranche Loans, Canadian
Tranche Loans or Euro Tranche Loans, in each case made pursuant to Section 2.01.
“Revolving Loan” means any US Tranche Loan, Canadian Tranche Loan or Euro
Tranche Loan.
“S&P” means Standard & Poor’s Ratings Services or any successor to the rating
agency business thereof.
“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.
“Sanction Laws” means laws and executive orders of the United States of America,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom imposing economic or financial sanctions or trade
embargoes, and regulations implementing such laws and executive orders.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanction Laws that are applicable to transactions
with such country or Persons operating, organized or resident therein generally
(and not merely to transactions with specifically designated Persons operating,
organized or resident therein).  On the date hereof, the Sanctioned Countries
are Crimea, Cuba, Iran, Syria and North Korea.
21

--------------------------------------------------------------------------------

“Sanctioned Person” means (a) any Person on the list of Specially Designated
Nationals and Blocked Persons maintained by the Office of Foreign Assets Control
of the U.S. Department of Treasury or on any other list maintained by any
Governmental Authority under applicable Sanction Laws, (b) any Person operating,
organized or resident in a Sanctioned Country with whom the Company is
prohibited from doing business as a result of applicable Sanction Laws, or (c)
any Person who is, to the Company’s knowledge, owned or controlled by any Person
or Persons described in the preceding clauses (a) and (b).
“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).
“Schedule I Reference Lenders” means Bank of Montreal, Chicago Branch and Royal
Bank of Canada.
“Schedule II Lender” means any Lender named on Schedule II to the Bank Act
(Canada).
“Schedule III Lender” means any Lender named on Schedule III to the Bank Act
(Canada).
“Schedule III Reference Lender” means JPMorgan Chase Bank, N.A., Toronto Branch.
“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion), and (b) in respect of the
CDOR Rate, the average rate for bankers acceptances with a tenor equal to the
relevant Interest Period or Contract Period appearing on the Reuters Screen
CDOR01 Page (or, in the event such rate does not appear on such Reuters page or
screen, on any successor, substitute or other page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent).  If, as to any currency, no Screen Rate shall be
available for a particular Interest Period but Screen Rates shall be available
for maturities both longer and shorter than such Interest Period, than the
Screen Rate for such Interest Period shall be the Interpolated Screen Rate. 
Notwithstanding the foregoing, if the Screen Rate, determined as provided above
in this definition, would be less than zero, the Screen Rate shall for all
purposes of this Agreement be zero.
“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the CDOR Rate, 11:00 a.m., Toronto time.
“Statutory Reserves” means, with respect to any currency, any reserve, liquid
asset or similar requirements established by any Governmental Authority of the
United States or
22

--------------------------------------------------------------------------------

of the jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.
“Subsequent Borrowings” has the meaning assigned to such term in Section
2.09(d)(iv).
“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the Board of
Directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.
“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means each of Bank of America, N.A., BNP Paribas, Wells
Fargo Bank, N.A., Citibank, N.A. and MUFG Bank, Ltd., each in its capacity as
syndication agent for the credit facility established hereunder.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Test Date” has the meaning assigned to such term in Section 1.05.
“Tranche” means a category of Commitments and extensions of credit thereunder. 
For purposes hereof, each of the following comprise a separate Tranche:  (i) the
US Tranche  Commitments and the US Tranche Loans, (ii) the Canadian Tranche
Commitments and the Canadian Tranche Loans and B/A Drawings and (iii) the Euro
Tranche Commitments and the Euro Tranche Loans.
“Tranche Percentage” means, with respect to any Lender and any Tranche, the
percentage of the total Commitments of such Tranche represented by such Lender’s
Commitment of such Tranche.
“Transactions” means the execution, delivery and performance by the Company and
the other Borrowers of the Loan Documents, the borrowing of Loans and purchases
and acceptances of B/As hereunder and the use of the proceeds thereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the CDOR Rate, the Alternate Base
Rate, the Canadian Base Rate or a Fixed Rate.
“US Borrowing Subsidiary” means any Subsidiary that has been designated as such
pursuant to Section 2.19 and that has not ceased to be a US Borrowing Subsidiary
as provided in such Section.
23

--------------------------------------------------------------------------------

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in
Canadian Dollars or Euros, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rates at the time in effect under the provisions of such Section.
“US Dollars” or “US $” means the lawful money of the United States of America.
“US Tranche Borrowing” means a Borrowing comprised of US Tranche Loans.
“US Tranche Commitment” means, with respect to each US Tranche Lender, the
commitment of such Lender to make US Tranche Loans pursuant to Section 2.01(a)
expressed as an amount representing the maximum aggregate amount of such US
Tranche Lender’s US Tranche Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each US Tranche
Lender’s US Tranche Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such US Tranche Lender shall have
assumed its US Tranche Commitment, as applicable.  The aggregate amount of the
US Tranche Commitments on the date hereof is US$3,089,425,000.
“US Tranche Exposure” means, at any time, as to any Lender, the aggregate
principal amount of the US Tranche Loans of such Lender outstanding at such
time.
“US Tranche Lender” means a Lender with a US Tranche Commitment.
“US Tranche Loan” means a Loan made by a US Tranche Lender pursuant to Section
2.01(a).  Each US Tranche Loan shall be a Eurocurrency Loan or an ABR Loan.
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Borrower and the Administrative Agent.
SECTION 1.02. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “US Tranche
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency US Tranche Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “US Tranche Borrowing”) or by Type (e.g., a “US Tranche
Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency US Tranche
Borrowing”).
SECTION 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any
24

--------------------------------------------------------------------------------

agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder” and
words of similar import shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor law).
SECTION 1.04. Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
SECTION 1.05. Exchange Rates.  (a)  Not later than 10:00 a.m., New York City
time, on each Calculation Date, the Administrative Agent shall (i) determine the
Exchange Rates applicable to the determination of US Dollar Equivalents of
amounts denominated in Canadian Dollars and Euro and (ii) give written notice
thereof to the Lenders and the Company.  The Exchange Rates so determined shall
become effective on the first Business Day immediately following the relevant
Calculation Date (a “Test Date”), shall remain effective until the next
succeeding Test Date, and shall for all purposes of this Agreement (other than
Section 10.13 or any other provision expressly requiring the use of a current
Exchange Rate) be the Exchange Rates employed in the determination of US Dollar
Equivalents.
(b)  Not later than 5:00 p.m., New York City time, on each Test Date on which
Loans or B/As are outstanding, the Administrative Agent shall (i) determine the
aggregate US Tranche Exposures, the aggregate Canadian Tranche Exposures and the
aggregate Euro Tranche Exposures and (ii) notify the Lenders and the Company of
the results of such determination.
25

--------------------------------------------------------------------------------

ARTICLE II

The Credits
SECTION 2.01. Commitments.  (a)  Subject to the terms and conditions set forth
herein, each US Tranche Lender severally agrees to make US Tranche Loans to the
Company and the US Borrowing Subsidiaries from time to time during the
Availability Period in US Dollars in an aggregate principal amount at any time
outstanding that will not result in (i) such Lender’s US Tranche Exposure
exceeding its US Tranche Commitment or (ii) the aggregate Exposures exceeding
the aggregate Commitments.
(b)  Subject to the terms and conditions set forth herein, each Canadian Tranche
Lender severally agrees from time to time during the Availability Period (i) to
make Canadian Tranche Loans to the Canadian Borrowing Subsidiaries in Canadian
Dollars and/or to accept and purchase or arrange for the acceptance and purchase
of drafts drawn by the Canadian Borrowing Subsidiaries in Canadian Dollars as
B/As, and (ii) to make Canadian Tranche Loans to the Company and the US
Borrowing Subsidiaries in US Dollars, in an aggregate principal amount at any
time outstanding that will not result in (i) such Lender’s Canadian Tranche
Exposure exceeding its Canadian Tranche Commitment or (ii) the aggregate
Exposures exceeding the aggregate Commitments.
(c)  Subject to the terms and conditions set forth herein, each Euro Tranche
Lender severally agrees from time to time during the Availability Period to make
Euro Tranche Loans to the Company, the US Borrowing Subsidiaries and the Euro
Borrowing Subsidiaries in Euros or US Dollars in an aggregate principal amount
at any time outstanding that will not result in (i) such Lender’s Euro Tranche
Exposure exceeding its Euro Tranche Commitment or (ii) the aggregate Exposures
exceeding the aggregate Commitments.
SECTION 2.02. Loans and Borrowings.  (a)  Each US Tranche Loan shall be made as
part of a Borrowing consisting of US Tranche Loans made by the US Tranche
Lenders (or their Affiliates as provided in paragraph (b) below) ratably in
accordance with their respective US Tranche Commitments.  Each Canadian Tranche
Loan shall be made as part of a Borrowing consisting of Canadian Tranche Loans
made by the Canadian Tranche Lenders (or their Affiliates as provided in
paragraph (b) below) ratably in accordance with their respective Canadian
Tranche Commitments.   Each Euro Tranche Loan shall be made as part of a
Borrowing consisting of Euro Tranche Loans made by the Euro Tranche Lenders (or
their Affiliates as provided in paragraph (b) below) ratably in accordance with
their respective Euro Tranche Commitments.  Each Competitive Loan shall be made
in accordance with the procedures set forth in Section 2.05.  Each Contract Loan
shall be made in accordance with the procedures set forth in paragraph (e)
below.   The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required hereunder.
(b)  Subject to Section 2.13, (i) each US Tranche Borrowing shall be comprised
entirely of Eurocurrency Loans or ABR Loans as the applicable Borrower may
request in accordance herewith; (ii) each Canadian Tranche Borrowing shall be
comprised entirely of (A)
26

--------------------------------------------------------------------------------

in the case of a Canadian Tranche Borrowing denominated in Canadian Dollars,
CDOR Loans or Canadian Base Rate Loans as the applicable Borrower may request in
accordance herewith, and (B) in the case of a Canadian Tranche Borrowing
denominated in US Dollars, Eurocurrency Loans or ABR Loans, as the applicable
Borrower may request in accordance herewith; (iii) each Euro Tranche Borrowing
shall be comprised entirely of (A) in the case of a Euro Tranche Borrowing
denominated in Euros, Eurocurrency Loans, and (B) in the case of a Euro Tranche
Borrowing denominated in US Dollars, Eurocurrency Loans or ABR Loans, as the
applicable Borrower may request in accordance herewith and (iv) each Competitive
Borrowing shall be comprised entirely of Eurocurrency Loans, CDOR Loans or Fixed
Rate Loans, as the applicable Borrower may request in accordance herewith.  Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan, and in the case of an Affiliate,
the provisions of Sections 2.13, 2.14, 2.15 and 2.16 shall apply to such
Affiliate to the same extent as to such Lender; provided that any exercise of
such option shall not affect the obligation of the applicable Borrower to repay
such Loan in accordance with the terms of this Agreement.  Notwithstanding any
other provision of this Agreement, the Borrowers shall not be responsible under
Section 2.14 or 2.16 for any increased costs incurred by a Lender as a result of
a change in the location from which such Lender makes Loans unless such Lender
is legally required to make such change.
(c)  At the commencement of each Interest Period for any Borrowing (other than a
Borrowing comprised of Competitive Loans or Contract Loans), such Borrowing
shall be in an aggregate amount that is at least equal to the Borrowing Minimum
and an integral multiple of the Borrowing Multiple; provided that an ABR
Borrowing denominated in US Dollars may be made in an aggregate amount that is
equal to the aggregate available US Tranche Commitments, Canadian Tranche
Commitments or Euro Tranche Commitments, as the case may be, and a Canadian Base
Rate Borrowing denominated in Canadian Dollars may be made in an aggregate
amount that is equal to the aggregate available Canadian Tranche Commitments. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) five US
Tranche Eurocurrency Borrowings outstanding, (ii) three Canadian Tranche
Eurocurrency Borrowings or CDOR Borrowings outstanding and (iii) three Euro
Tranche Eurocurrency Borrowings outstanding.
(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(e)  At any time, any Borrower and any Lender may agree that such Lender will
make a Loan (a “Contract Loan”) to the Borrower denominated in US Dollars,
Canadian Dollars or Euros and bearing interest at an agreed upon rate, for an
interest period to be agreed upon and upon such other terms as the applicable
Borrower and Lender may agree (it being understood that a Contract Loan shall
not be required to be in any particular minimum amount); provided, that, (i)
after giving effect to the making of any such Contract Loan, the aggregate
Exposures shall not exceed the aggregate Commitments and (ii) no such Loan shall
be a Contract Loan unless the relevant Borrower and the applicable Lender
expressly agree at the time such Loan is made, and notify the Administrative
Agent, that such Loan shall be a Contract Loan for purposes of this Agreement. 
If the applicable Borrower and Lender shall, after any Contract Loan is made,
agree that such Contract Loan shall no longer be a Contract Loan hereunder and
shall
27

--------------------------------------------------------------------------------

notify the Administrative Agent of such agreement, such Loan shall, as of the
date of such agreement, cease to be a Contract Loan or to be entitled to any
further benefits under this Agreement.  Contract Loans shall be deemed Loans for
all purposes under this Agreement.  Each Borrower and Lender shall promptly
notify the Administrative Agent of (i) the date, principal amount, currency, 
maturity, interest rate, Interest Period and Interest Payment Dates of each
Contract Loan made by such Lender to such Borrower and (ii) the date and amount
of any repayment or prepayment of any such Contract Loan.
SECTION 2.03. Requests for Borrowings.  To request a Borrowing of a Type
available hereunder, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing or a CDOR Borrowing, not
later than 2:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing, (b) in the case of a Canadian Base Rate Borrowing, not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing and, (c) in
the case of an ABR Borrowing, not later than 2:00 p.m., Local Time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the applicable Borrower, or by the Company on
behalf of the applicable Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);
(ii) whether the requested Borrowing is to be a US Tranche Borrowing, a Canadian
Tranche Borrowing or a Euro Tranche Borrowing;
(iii) the currency and aggregate principal amount of the requested Borrowing;
(iv) the date of the requested Borrowing, which shall be a Business Day;
(v) the Type of the requested Borrowing;
(vi) in the case of a Eurocurrency Borrowing or a CDOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vii) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
If no currency is specified with respect to any requested Eurocurrency
Borrowing, then the relevant Borrower shall be deemed to have selected (i) in
the case of a US Tranche Borrowing, US Dollars, (ii) in the case of a Canadian
Tranche Borrowing, Canadian Dollars, and (iii) in the case of a Euro Tranche
Borrowing, Euros.  If no election as to the Type of Borrowing is specified, then
the requested Borrowing shall be (i) in the case of a Borrowing denominated in
US Dollars, an ABR Borrowing, (ii) in the case of a Borrowing denominated in
Canadian Dollars, a Canadian Base Rate Borrowing, and (iii) in the case of a
Borrowing denominated in
28

--------------------------------------------------------------------------------

Euro, a Eurocurrency Borrowing.  If no Interest Period is specified with respect
to any requested Eurocurrency Borrowing or CDOR Borrowing, then the relevant
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender that will make a
Loan as part of the requested Borrowing of the details thereof and of the amount
of the Loan to be made by such Lender as part of the requested Borrowing.
SECTION 2.04. Bankers’ Acceptances.  (a)  Each acceptance and purchase of B/As
of a single Contract Period pursuant to Section 2.01(b) or Section 2.08 shall be
made ratably by the Canadian Tranche Lenders in accordance with the amounts of
their Canadian Tranche Commitments.  The failure of any Canadian Tranche Lender
to accept any B/A required to be accepted by it shall not relieve any other
Canadian Tranche Lender of its obligations hereunder; provided that the Canadian
Tranche Commitments are several and no Canadian Tranche Lender shall be
responsible for any other Canadian Tranche Lender’s failure to accept B/As as
required.
(b)  The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$5,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof.  If any Canadian Tranche Lender’s ratable share of the
B/As of any Contract Period to be accepted on any date would not be an integral
multiple of C$100,000, the face amount of the B/As accepted by such Lender may
be increased or reduced to the nearest integral multiple of C$100,000 by the
Administrative Agent, acting through its Toronto branch, in its sole
discretion.  B/As of more than one Contract Period may be outstanding at the
same time; provided that there shall not at any time be more than a total of
three B/A Drawings outstanding.
(c)  To request an acceptance and purchase of B/As, a Borrower shall notify the
Administrative Agent of such request by telephone not later than 10:00 a.m.,
Local Time, one Business Day before the date of such acceptance and purchase. 
Each such telephonic request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent, acting
through its Toronto branch, of a written request in a form approved by the
Administrative Agent and signed by such Borrower.  Each such telephonic and
written request shall specify the following information:
(i) the aggregate face amount of the B/As to be accepted and purchased;
(ii) the date of such acceptance and purchase, which shall be a Business Day;
(iii) the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and
(iv) the location and number of the Borrower’s account to which any funds are to
be disbursed, which shall comply with the requirements of Section 2.06.  If no
Contract Period is specified with respect to any requested acceptance and
purchase of B/As, then the Borrower shall be deemed to have selected a Contract
Period of 30 days’ duration.
29

--------------------------------------------------------------------------------

Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Canadian Tranche Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.
(d)  Each Borrower hereby appoints each Canadian Tranche Lender as its attorney
to sign and endorse on its behalf, manually or by facsimile or mechanical
signature, as and when deemed necessary by such Lender, blank forms of B/As.  It
shall be the responsibility of each Canadian Tranche Lender to maintain an
adequate supply of blank forms of B/As for acceptance under this Agreement. 
Each Borrower recognizes and agrees that all B/As signed and/or endorsed on its
behalf by any Canadian Tranche Lender shall bind such Borrower as fully and
effectually as if manually signed and duly issued by authorized officers of such
Borrower.  Each Canadian Tranche Lender is hereby authorized to issue such B/As
endorsed in blank in such face amounts as may be determined by such Lender;
provided that the aggregate face amount thereof is equal to the aggregate face
amount of B/As required to be accepted by such Lender.  No Canadian Tranche
Lender shall be liable for any damage, loss or claim arising by reason of any
loss or improper use of any such instrument unless such loss or improper use
results from the gross negligence or willful misconduct of such Lender.  Each
Canadian Tranche Lender shall maintain a record with respect to B/As
(i) received by it from the Administrative Agent in blank hereunder, (ii) voided
by it for any reason, (iii) accepted and purchased by it hereunder and (iv)
canceled at their respective maturities.  Each Canadian Tranche Lender further
agrees to retain such records in the manner and for the periods provided in
applicable provincial or Federal statutes and regulations of Canada and to
provide such records to each Borrower upon its request and at its expense.  Upon
request by any Borrower, a Lender shall cancel all forms of B/A that have been
pre-signed or pre-endorsed on behalf of such Borrower and that are held by such
Lender and are not required to be issued pursuant to this Agreement.
(e)  Drafts of each Borrower to be accepted as B/As hereunder shall be signed as
set forth in paragraph (d) above.  Notwithstanding that any Person whose
signature appears on any B/A may no longer be an authorized signatory for any of
the Lenders or such Borrower at the date of issuance of such B/A, such signature
shall nevertheless be valid and sufficient for all purposes as if such authority
had remained in force at the time of such issuance and any such B/A so signed
shall be binding on such Borrower.
(f)  Upon acceptance of a B/A by a Lender, such Lender shall purchase, or
arrange the purchase of, such B/A from the applicable Borrower at the Discount
Rate for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds for the account of such Borrower as
provided in Section 2.06.  The acceptance fee payable by the Company to a Lender
under Section 2.11 in respect of each B/A accepted by such Lender shall be set
off against the Discount Proceeds payable by such Lender under this paragraph.  
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Canadian Tranche Loan pursuant to
Section 2.08, the net amount that would otherwise be payable to such Borrower by
each Lender pursuant to this paragraph will be applied as provided in Section
2.08(f).
(g)  Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it.
30

--------------------------------------------------------------------------------

(h)  Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
(i)  Each Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement which might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and each Borrower agrees not to claim any days of grace if such Lender as holder
sues each Borrower on the B/A for payment of the amounts payable by such
Borrower thereunder.  On the specified maturity date of a B/A, or such earlier
date as may be required pursuant to the provisions of this Agreement, each
Borrower shall pay the Lender that has accepted and purchased such B/A the full
face amount of such B/A, and after such payment such Borrower shall have no
further liability in respect of such B/A and such Lender shall be entitled to
all benefits of, and be responsible for all payments due to third parties under,
such B/A.
(j)  At the option of each Borrower and any Lender, B/A’s under this Agreement
to be accepted by that Lender may be issued in the form of depository bills for
deposit with The Canadian Depository for Securities Limited pursuant to the
Depository Bills and Notes Act (Canada).  All depository bills so issued shall
be governed by the provisions of this Section 2.04.
SECTION 2.05. Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
any Borrower may request Competitive Bids for Competitive Loans in US Dollars,
Canadian Dollars or Euros and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the aggregate
Exposures at any time shall not exceed the aggregate Commitments.  To request
Competitive Bids, the Company or the applicable Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Competitive Borrowing or a CDOR Borrowing, not later than 10:00
a.m., Local Time, four Business Days before the date of the proposed Competitive
Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
12:00 noon, Local Time, one Business Day before the date of the proposed
Competitive Borrowing.  Not more than three Competitive Bid Requests may be
submitted on the same day.  Each telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the Company.  Each such telephonic and written Competitive Bid
Request shall specify the following information in compliance with Section 2.02:
(i) the Borrower requesting the Competitive Bid and the aggregate amount and
currency of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be a Eurocurrency Borrowing, a CDOR Borrowing
or a Fixed Rate Borrowing;
(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and
31

--------------------------------------------------------------------------------

(v) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
(b)  Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Company in response to a Competitive Bid Request.  Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, (i) in the
case of a Eurocurrency Competitive Borrowing or a CDOR Competitive Borrowing,
not later than 12:00 noon, Local Time, four Business Days before the date of the
proposed Competitive Borrowing and (ii) in the case of a Fixed Rate Borrowing,
not later than 9:30 a.m., Local Time, on the date of the proposed Competitive
Borrowing.  Competitive Bids that do not conform to the form approved by the
Administrative Agent may be rejected by the Administrative Agent, and the
Administrative Agent shall notify the applicable Lender as promptly as
practicable.  Each Competitive Bid shall specify (i) the principal amount (which
may equal the entire principal amount of the Competitive Borrowing requested by
the Company) of the Competitive Loan or Loans that the Lender is willing to
make, (ii) the Competitive Bid Rate or Rates at which the Lender is prepared to
make such Loan or Loans (expressed as a percentage rate per annum in the form of
a decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.
(c)  The Administrative Agent shall promptly notify the Company by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.
(d)  Subject only to the provisions of this paragraph, the applicable Borrower
may accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, (i) in the case of a Eurocurrency Competitive
Borrowing or a CDOR Competitive Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the date of the proposed Competitive Borrowing
and (ii) in the case of a Fixed Rate Borrowing, not later than 10:30 a.m., Local
Time, on the date of the proposed Competitive Borrowing; provided that (i) the
failure of the Borrower to give such notice shall be deemed to be a rejection of
each Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if such Borrower rejects a Competitive Bid
made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by the Borrower shall not exceed the aggregate amount
of the requested Competitive Borrowing specified in the related Competitive Bid
Request and (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid; provided further that in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of the Borrowing
32

--------------------------------------------------------------------------------

Multiple in a manner determined by the Borrower.  A notice given by the Borrower
pursuant to this paragraph shall be irrevocable.
(e)  The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f)  If the Administrative Agent or one of its Affiliates shall elect to submit
a Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the applicable Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.
SECTION 2.06. Funding of Borrowings and B/A Drawings.  (a)  Each Lender shall
make each Loan (other than a Contract Loan) to be made by it and disburse the
Discount Proceeds (net of applicable acceptance fees) of each B/A to be accepted
and purchased by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 2:00 p.m., Local Time
(or if later, in the case of an ABR Borrowing, one hour after the Lenders shall
have been notified of the applicable Borrowing Request), to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the applicable Lenders.  The Administrative Agent will make such Loans or
Discount Proceeds (net of applicable acceptance fees) available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to an
account of such Borrower maintained by the Administrative Agent (or another
account specified by such Borrower in the applicable Borrowing Request or
request for an acceptance and purchase of B/As) (i) in New York City, in the
case of Loans denominated in US Dollars (ii) in London, in the case of Loans
denominated in Euros and (iii) in Toronto, in the case of Loans denominated in
Canadian Dollars or B/As.  Each Lender shall make each Contract Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by the time and to the account agreed upon by the relevant
Borrower and the applicable Lender.
(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, and the Administrative Agent has made an amount
corresponding to such share available to such Borrower, then the applicable
Lender and such Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the rate reasonably
33

--------------------------------------------------------------------------------

determined by the Administrative Agent to be the cost to it of funding such
amount or (ii) in the case of such Borrower, the interest rate applicable to the
subject Loan or the cost to the Administrative Agent of funding the net proceeds
of the subject B/As.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing or such Lender’s purchase of B/As and the Administrative Agent shall
return to such Borrower any amount (including interest) paid by such Borrower to
the Administrative Agent pursuant to this paragraph.
SECTION 2.07. Repayment of Borrowings and B/A Drawings; Evidence of Debt.  (a) 
Each Borrower hereby unconditionally promises to pay to the Administrative Agent
for the accounts of the applicable Lenders (i) unless otherwise specified in
this Section 2.07, the then unpaid principal amount of the Loans comprising each
Borrowing of such Borrower on the Maturity Date and the face amount of each B/A,
if any, accepted by such Lender as provided in Section 2.04 and (ii) the then
unpaid principal amount of each Competitive Loan on the last day of the Interest
Period applicable thereto.  Each Borrower hereby unconditionally promises to pay
to the applicable Lender the then unpaid principal amount of each Contract Loan
on the date or dates agreed by such Borrower and such Lender.  Each Borrower
agrees to repay the principal amount of each Loan made to such Borrower and the
accrued interest thereon and the face amount of each B/A drawn by such Borrower
in the currency of such Loan or B/A.
(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the obligations of each Borrower to such Lender resulting
from the Loans made and the B/As accepted by such Lender, including the amounts
of principal and interest and amounts in respect of B/As payable and paid to
such Lender from time to time hereunder.
(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Borrowing made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, and the amount of each B/A
Drawing made hereunder and the Contract Period applicable thereto, (ii) the
amount of any principal, interest or amount in respect of any B/A due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the accounts of the Lenders and each Lender’s share thereof.
(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts, or any error
therein, shall not in any manner affect the obligation of any Borrower to repay
the Loans made to it or the B/As drawn by it in accordance with the terms of
this Agreement.
(e)  Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note if it is the policy of such Lender to obtain
promissory notes in transactions comparable to those provided for herein or if
such Lender has another business reason for requesting such a promissory note. 
In such event, each applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit C hereto.  Thereafter, the Loans evidenced by each such promissory
note and interest
34

--------------------------------------------------------------------------------

thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
SECTION 2.08. Interest Elections.  (a)  Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or a CDOR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Each B/A Drawing shall have a
Contract Period as specified in the applicable request therefor.  After the
initial Borrowings under any Tranche and, if applicable, B/A Drawings, the
Borrowers may elect to convert and continue such Borrowings and, if applicable,
B/A Drawings to or as other Borrowings and, if applicable, B/A Drawings under
such Tranche as provided in this Section (it being understood that no B/A
Drawing may be converted or continued other than at the end of the Contract
Period applicable thereto).  The Borrowers may elect different options with
respect to different portions of the affected Borrowings or B/A Drawings, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowings or accepting the B/As comprising
such B/A Drawings, as the case may be, and any Loans or B/As resulting from an
election made with respect to any such portion shall be considered a separate
Borrowing or B/A Drawing.  Notwithstanding any other provision of this Section,
no Borrowing or B/A Drawing may be converted into or continued as a Borrowing or
B/A Drawing with an Interest Period or Contract Period, as applicable, ending
after the Maturity Date.  This Section shall not apply to Competitive Loans or
to Contract Loans, which may not be converted or continued.
(b)  To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election by telephone
(x) in the case of an election that would result in a Borrowing, by the time and
date that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election and (y) in the case of an
election that would result in a B/A Drawing or continuation of a B/A Drawing, by
the time and date that a request would be required under Section 2.04 if such
Borrower were requesting an acceptance and purchase of B/As to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the relevant Borrower,
or the Company on its behalf.  Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
or CDOR Loans that does not comply with Section 2.02(d) or (iii) convert any
Borrowing or B/A Drawing to a Borrowing or B/A Drawing not available under the
Class of Commitments pursuant to which such Borrowing or B/A Drawing was made.
(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03 or 2.04:
(i) the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which
35

--------------------------------------------------------------------------------

case the information to be specified pursuant to clauses (iii) and (iv) below
shall be specified for each resulting Borrowing or B/A Drawing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) in the case of an election with respect to a US Tranche Borrowing, whether
a Eurocurrency Borrowing or an ABR Borrowing is elected; in the case of an
election with respect to a Canadian Tranche Borrowing denominated in Canadian
Dollars or a B/A Drawing, whether a CDOR Borrowing, a Canadian Base Rate
Borrowing or a B/A Drawing is elected; and in the case of an election with
respect to a Canadian Tranche Borrowing denominated in US Dollars, whether a
Eurocurrency Borrowing or an ABR Borrowing is elected; and
(iv) in the case of an election of a Eurocurrency Borrowing or a CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”, and in the case of an election of a B/A Drawing, the Contract
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Contract Period”; provided that no Eurocurrency
Borrowing, CDOR Borrowing or B/A Drawing may be elected with an Interest Period
or Contract Period, as the case may be, that would extend after the Maturity
Date.
If any such Interest Election Request requests a Eurocurrency Borrowing, a CDOR
Borrowing or a B/A Drawing but does not specify an Interest Period or Contract
Period, then the Borrower shall be deemed to have selected an Interest Period of
one month’s duration or a Contract Period of 30 days’ duration, as the case may
be.
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing or B/A Drawing.
(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing, a CDOR Borrowing or B/A
Drawing prior to the end of the Interest Period or Contract Period applicable
thereto, then, unless such Borrowing or B/A Drawing is repaid as provided
herein, at the end of such Interest Period or Contract Period, such Borrowing or
B/A Drawing shall (i) in the case of a Eurocurrency Borrowing denominated in US
Dollars, be converted to an ABR Borrowing, (ii) in the case of a CDOR Borrowing
denominated in Canadian Dollars or a B/A Drawing, be converted into a Canadian
Base Rate Borrowing and (iii) in the case of any other Eurocurrency Borrowing,
become due and payable on the last day of such Interest Period.
(f)  Upon the conversion of any Canadian Tranche Borrowing (or portion thereof),
or the continuation of any B/A Drawing (or portion thereof), to or as a B/A
Drawing, the net amount that would otherwise be payable to a Borrower by each
Lender pursuant to Section 2.04(f) in respect of such new B/A Drawing shall be
applied against the principal of the Canadian Tranche Loan made by such Lender
as part of such Canadian Tranche Borrowing (in
36

--------------------------------------------------------------------------------

the case of a conversion), or the reimbursement obligation owed to such Lender
under Section 2.04(i) in respect of the B/As accepted by such Lender as part of
such maturing B/A Drawing (in the case of a continuation), and such Borrower
shall pay to such Lender an amount equal to the difference between the principal
amount of such Canadian Tranche Loan or the aggregate face amount of such
maturing B/As, as the case may be, and such net amount.
(g)  The conversion or continuation of any Borrowing or B/A Drawing shall not
constitute a repayment of amounts outstanding or a new advance of funds
hereunder.
SECTION 2.09. Termination, Reduction, Increase and Extension of Commitments. 
(a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum, (ii) the Company shall not
terminate or reduce the US Tranche Commitments if, after giving effect to any
concurrent prepayment of the US Tranche Loans in accordance with Section 2.10,
aggregate US Tranche Exposures would exceed the aggregate US Tranche
Commitments, (iii) the Company shall not terminate or reduce the Canadian
Tranche Commitments if, after giving effect to any concurrent prepayment of the
Canadian Tranche Loans in accordance with Section 2.10, the aggregate Canadian
Tranche Exposures would exceed the aggregate Canadian Tranche Commitments,
(iv) the Company shall not terminate or reduce the Euro Tranche Commitments if,
after giving effect to any concurrent prepayment of the Euro Tranche Loans in
accordance with Section 2.10, the aggregate Euro Tranche Exposures would exceed
the aggregate Euro Tranche Commitments and (v) the Company shall not terminate
or reduce any Commitments if, after giving effect to any concurrent prepayment
of Loans in accordance with Section 2.10, the aggregate Exposures would exceed
the aggregate Commitments.
(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. 
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof.  Each notice delivered by
the Company pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.
(d)  (i) The Company may on one or more occasions, by written notice to the
Administrative Agent and executed by the Company and one or more financial
institutions (any such financial institution referred to in this paragraph (d)
being called an “Increasing Lender”),
37

--------------------------------------------------------------------------------

which may include any Lender, cause new Commitments of any Tranche to be
extended by the Increasing Lenders (or cause the Commitments of any Tranche of
the Increasing Lenders to be increased, as the case may be) in amounts set forth
in such notice not to be less than (A) $10,000,000 for each Increasing Lender
and (B) $25,000,000 for all Increasing Lenders under each such notice; provided
that (x) at no time shall the aggregate amount of all extensions of new
Commitments and increases in existing Commitments effected pursuant to this
paragraph (d) exceed $500,000,000, (y) each Increasing Lender, if not already a
Lender hereunder, shall be subject to the approval of the Administrative Agent
and the Company (which approval shall not be unreasonably withheld, conditioned
or delayed) and (z) each Increasing Lender, if not already a Lender hereunder,
shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence the Commitment or Commitments of such Increasing
Lender and/or its status as a Lender hereunder. The decision of any Lender to
increase its Commitment shall be at the sole discretion of such Lender.
(ii) Extensions of new Commitments and increases in existing Commitments
pursuant to this paragraph (d) shall become effective on the date specified in
the applicable notice delivered by the Company pursuant to subparagraph (i)
above.  Upon the effectiveness of such extensions of new Commitments and/or
increases in existing Commitments, (A) each Increasing Lender not already a
Lender hereunder shall be deemed to be a party to this Agreement and shall
thereafter be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder and (B) Schedule
2.01 shall be deemed to have been amended to reflect the new Commitments or the
increases in the Commitments, as applicable, of each Increasing Lender as set
forth in the applicable notice delivered by the Company.
(iii) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or extension of new Commitments hereunder shall become
effective under this paragraph (d) unless (A) on the date of such increase or
extension, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied (without giving effect to the parenthetical in such paragraph
(a)) and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Company and
(B) the Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01(b) and (c) as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase or extension.
(iv) On the effective date of any extension of a new Commitment of any Tranche
or increase in an existing Commitment of any Tranche pursuant to this paragraph
(d), (A) the aggregate principal amount of the Revolving Loans of such Tranche
outstanding (the “Initial Loans”) immediately prior to giving effect to such
extension or increase shall be deemed to be repaid, (B) after the effectiveness
of such extension or increase, the Borrowers shall be deemed to have made new
Revolving Borrowings of such Tranche (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (C) each Lender shall pay to the Administrative Agent in same day
funds an amount equal to the difference, if positive, between (x) such Lender’s
Tranche Percentage (calculated after giving effect to any such extension or
increase) of the Subsequent Borrowings and (y) such Lender’s Tranche Percentage
(calculated
38

--------------------------------------------------------------------------------

without giving effect to any such extension or increase) of the Initial Loans,
(D) after the Administrative Agent receives the funds specified in clause (C)
above, the Administrative Agent shall pay to each Lender the portion of such
funds that is equal to the difference, if positive, between (x) such Lender’s
Tranche Percentage (calculated without giving effect to any such extension or
increase) of the Initial Loans and (y) such Lender’s Tranche Percentage
(calculated after giving effect to any such extension or increase) of the amount
of the Subsequent Borrowings, (E) each Lender shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (each calculated
after giving effect to any such extension or increase) and (F) each applicable
Borrower shall pay each Lender any and all accrued but unpaid interest on the
Initial Loans.  The deemed payments made pursuant to clause (A) above in respect
of each Eurocurrency Loan or CDOR Loan shall be subject to the provisions of
Section 2.15 if the effective date of the extension of or increase in
Commitments pursuant to this paragraph (d) occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.  In the event of
any extension of a new Canadian Tranche Commitment or increase in an existing
Canadian Tranche Commitment, no adjustment will be made in respect of
outstanding B/As prior to the ends of the applicable Contract Periods, but any
refinancing of such B/As shall be made ratably in accordance with the Lenders’
Canadian Tranche Commitments after giving effect to such new or increased
Commitments.
(e)  The Company may, from time to time and by written notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not fewer than 30 days and not more than 120 days prior to any
anniversary of the Effective Date, request that the Lenders extend the Maturity
Date and the Commitments for an additional period of one year (the date of any
such request being called the “Request Date”).  Each Lender shall, by notice to
the Company and the Administrative Agent given not later than the 20th day after
the date of the Administrative Agent’s receipt of the Company’s extension
request, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”).  Any Lender that has not so advised the Company and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to an extension request, then the Maturity
Date shall, as to the Consenting Lenders, be extended to the first anniversary
of the Maturity Date theretofore in effect.  The decision of any Lender to agree
or withhold agreement to any extension request shall be at the sole discretion
of such Lender.  The Commitment of any Declining Lender shall terminate on the
Maturity Date for such Lender in effect immediately prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”).  The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon, the face amount of any
outstanding B/As accepted by Declining Lenders, and any accrued fees and other
amounts payable to or for the accounts of such Declining Lenders hereunder,
shall be due and payable on the Existing Maturity Date, and on the Existing
Maturity Date, each Borrower shall also make such other prepayments of its Loans
or B/As as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the aggregate Exposures shall not exceed the
aggregate Commitments.  Notwithstanding the foregoing provisions of this
paragraph, the Company shall have the right, pursuant to Section 2.18(b), at any
time prior to the Existing Maturity Date, to replace any Declining Lender with a
Lender or other financial institution that will agree to a
39

--------------------------------------------------------------------------------

request for the extension of the Maturity Date, and any such replacement Lender
shall for all purposes constitute a Consenting Lender.  Notwithstanding the
foregoing, no extension of the Maturity Date pursuant to this paragraph shall
become effective unless (i) on the date of such increase or extension, the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the parenthetical in such paragraph (a)) and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Financial Officer of the Company and (ii) the
Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01(b) and (c) as to the corporate power and
authority of the Borrowers to borrow hereunder after giving effect to such
extension.
SECTION 2.10. Prepayment of Loans.  (a)  Any Borrower, or the Company on behalf
of any Borrower, shall have the right at any time and from time to time to
prepay any Borrowing and amounts owed in respect of outstanding B/As of such
Borrower in whole or in part, subject to prior notice in accordance with
paragraph (d) of this Section; provided that, unless the applicable Borrowers
and Lenders shall have otherwise agreed at the time such Loans were made,
Competitive Loans or Contract Loans may be prepaid only with the consent of the
Lenders making such Loans.
(b)  If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any Eurocurrency Borrowing or a CDOR Borrowing of such Class (or, in the case of
the Canadian Commitments, the last day of any Contract Period for any B/A
Drawing), and (ii) on any other date in the event ABR Borrowings or Canadian
Base Rate Borrowings shall be outstanding under such Class, the applicable
Borrowers shall prepay Loans of such Class in an amount equal to the lesser of
(A) the amount necessary to eliminate such excess (after giving effect to any
other prepayment of Loans on such day) and (B) the amount of the applicable
Borrowings or B/A Drawings referred to in clause (i) or (ii), as applicable. 
If, on any Test Date, the aggregate amount of the Exposures of any Class shall
exceed 105% of the aggregate Commitments of such Class, then the applicable
Borrowers shall, not later than the next Business Day, prepay one or more
Borrowings of such Class (or, in the case of the Canadian Commitments, amounts
owing in respect of outstanding B/As) in an aggregate principal amount
sufficient to eliminate such excess.
(c)  Prior to any optional or mandatory prepayment of Borrowings or amounts
owing in respect of outstanding B/A Drawings hereunder, the applicable Borrower
shall select the Borrowing or Borrowings and B/A Drawings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.
(d)  The applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment of a Borrowing or amounts owing in respect of an
outstanding B/A Drawing hereunder (i) in the case of a Eurocurrency Borrowing or
a CDOR Borrowing, not later than 11:00 a.m., Local Time, three Business Days
before the date of such prepayment and (ii) in the case of an ABR Borrowing, a
Canadian Base Rate Borrowing or any amount owed in respect of an outstanding B/A
Drawing, not later than 11:00 a.m., Local Time, one Business Day before the date
of such prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof,
or amount owed in respect of an outstanding B/A Drawing or portion thereof, to
be prepaid; provided that, if a notice of
40

--------------------------------------------------------------------------------

optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(c).  Promptly following receipt of any such notice,
the Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing or amounts owing in respect
of a B/A Drawing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02 or an
acceptance and purchase of B/As as provided in Section 2.04.  Each prepayment of
a Borrowing or B/A Drawing shall be applied ratably to the Loans included in the
prepaid Borrowing or the B/As included in such B/A Drawing.  Prepayments shall
be accompanied by (i) accrued interest to the extent required by Section 2.12
and (ii) break funding payments pursuant to Section 2.15.
(e)  Amounts to be applied pursuant to this Section or Article VII to prepay or
repay amounts to become due with respect to outstanding B/As shall be deposited
in the Prepayment Account (as defined below).  The Administrative Agent shall
apply any cash deposited in the Prepayment Account allocable to amounts to
become due in respect of B/As on the last day of their respective Contract
Periods until all amounts due in respect of outstanding B/As have been prepaid
or until all the allocable cash on deposit has been exhausted.  For purposes of
this Agreement, the term “Prepayment Account” shall mean an account established
by a Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal for application in accordance with this paragraph (e).  The
Administrative Agent will, at the request of such Borrower, invest amounts on
deposit in the Prepayment Account in short-term, cash equivalent investments
selected by the Administrative Agent in consultation with such Borrower that
mature prior to the last day of the applicable Contract Periods of the B/As to
be prepaid; provided, however, that the Administrative Agent shall have no
obligation to invest amounts on deposit in the Prepayment Account if a Default
or Event of Default shall have occurred and be continuing.  Such Borrower shall
indemnify the Administrative Agent for any losses relating to the investments so
that the amount available to prepay amounts due in respect of B/As on the last
day of the applicable Contract Period is not less than the amount that would
have been available had no investments been made pursuant thereto.  Other than
any interest earned on such investments (which shall be for the account of such
Borrower, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest.  Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above.  If the maturity of the
Loans and all amounts due hereunder has been accelerated pursuant to Article
VII, the Administrative Agent may, in its sole discretion, apply all amounts on
deposit in the Prepayment Account to satisfy any of the Obligations in respect
of Canadian Tranche Loans and B/As (and each Borrower hereby grants to the
Administrative Agent a security interest in its Prepayment Account to secure
such Obligations).
SECTION 2.11. Fees.  (a)  The Company agrees to pay to the Administrative Agent,
in US Dollars, for the account of the office (or Affiliate) of each Lender
(except, in the case of any Defaulting Lender, as provided in Section 2.20) from
which such Lender would make Loans to the Company in US Dollars hereunder (which
office or Affiliate shall be specified by each Canadian Tranche Lender and Euro
Tranche Lender in a notice delivered to the Administrative Agent prior to the
initial payment to such Lender under this paragraph), a
41

--------------------------------------------------------------------------------

commitment fee, which shall accrue at the Applicable Rate on the daily unused
amount of the Commitment of such Lender during the period from and including the
date hereof to but excluding the date on which the last of such Commitments
terminates.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year, commencing on the first
such date to occur after the date hereof, and on the date on which all the
Commitments shall have terminated and the Lenders shall have no further
Exposures.  All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  For purposes of computing commitment
fees, a commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans of and outstanding B/As accepted by such Lender.
(b)  The applicable Canadian Borrowing Subsidiary agrees to pay to the
Administrative Agent, for the account of each Canadian Tranche Lender, on each
date on which B/As drawn by such Canadian Borrowing Subsidiary are accepted
hereunder, in Canadian Dollars, an acceptance fee equal to the (i)  the product
of the Applicable Rate and the face amount of each B/A accepted by such Lender
multiplied by (ii) a fraction the numerator of which is the number of days in
the Contract Period applicable to such B/A and the denominator of which is 365.
(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.
(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent specified above for distribution,
in the case of commitment fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
SECTION 2.12. Interest.  (a)  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)  The Loans comprising each Canadian Base Rate Borrowing shall bear interest
at the Canadian Base Rate plus the Applicable Rate.
(c)  The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Revolving Borrowing, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate, or (ii) in the case of a
Eurocurrency Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Margin applicable
to such Loan.
(d)  The Loans comprising each CDOR Borrowing shall bear interest (i) in the
case of a CDOR Revolving Borrowing, at the CDOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate, or (ii) in the case of a
CDOR Competitive Borrowing, at the CDOR Rate for the Interest Period in effect
for such Borrowing plus (or minus, as applicable) the Margin applicable to such
Borrowing.
(e)  Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
42

--------------------------------------------------------------------------------

(f)  Each Contract Loan shall bear interest at a rate per annum agreed upon
between the applicable Borrower and Lender.
(g)  Notwithstanding the foregoing, if any principal of or interest on any Loan,
any amount owed in respect of any B/A or any fee payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, (ii) in the case of any
other amount payable in US Dollars, 2% per annum plus the rate applicable to ABR
Loans as provided in paragraph (a) above and (iii) in the case of any other
amount payable in Canadian Dollars, 2% plus the rate applicable to Canadian Base
Rate Loans as provided in paragraph (b) above.
(h)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (g) above shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan or
CDOR Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.
(i)  All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Canadian Base Rate,
the CDOR Rate or the Alternate Base Rate at times when the Alternate Base Rate
is based on the Prime Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Canadian Base Rate, LIBO Rate, or CDOR Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.13. Alternate Rate of Interest.  (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing denominated in any currency or
a CDOR Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or the CDOR Rate for such Interest Period; or
(ii) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the LIBO Rate or the CDOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the
43

--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as a Eurocurrency Borrowing or a CDOR Borrowing shall be ineffective, and any
Eurocurrency Borrowing or CDOR Borrowing denominated in such currency that is
requested to be continued shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) any Borrowing Request for a
Eurocurrency Borrowing or a CDOR Borrowing denominated in such currency shall be
ineffective.
(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in paragraph (a)(i) have not
arisen but the supervisor for the administrator of the applicable Screen Rate or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Company shall endeavor to establish an alternate
rate of interest to such Screen Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but, for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate or any
Margin); provided that, if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. 
Notwithstanding anything to the contrary in Section 10.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within 10 Business Days of the date a copy of such amendment is provided to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this paragraph (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this paragraph
(b), only to the extent the applicable Screen Rate for the applicable currency
and such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing denominated in such currency to, or continuation of any Borrowing
denominated in such currency as a Eurocurrency Borrowing or a CDOR Borrowing
shall be ineffective, and any Eurocurrency Borrowing or CDOR Borrowing
denominated in such currency that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto, and (y)
any Borrowing Request for a Eurocurrency Borrowing or a CDOR Borrowing
denominated in such currency shall be ineffective.
SECTION 2.14. Increased Costs.  (a)  If any Change in Law or the applicability
of any Statutory Reserves shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender; or
44

--------------------------------------------------------------------------------

(ii) impose on any Lender or the London or Canadian interbank market any other
condition affecting this Agreement or Eurocurrency Loans or CDOR Loans made by
such Lender or participations therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan or
obtaining funds for the purchase of B/As (or of maintaining its obligation to
make any such Loan or to accept and purchase B/As) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the Company will pay or cause the other Borrowers
to pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b)  If any Lender reasonably determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, such Lender, to a level below that which such Lender  or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Company will pay or cause the other Borrowers to pay to such Lender, as the
case may be, such additional amount or amounts as will compensate such Lender 
or such Lender’s holding company for any such reduction suffered.
(c)  Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts).  A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method and calculations by which such
amount shall have been determined, shall be delivered to the Company and shall
be conclusive absent manifest error.  The Company shall pay or cause the other
Borrowers to pay to such Lender the amount shown as due on any such certificate
within 15 Business Days after receipt thereof.
(d)  Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Company shall not be required to compensate
a Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and delivers
a certificate with respect thereto as provided in paragraph (c) above;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.15. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Loan or Fixed Rate Loan other than on
the last day
45

--------------------------------------------------------------------------------

of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan or CDOR Loan to a Loan of
a different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan or to issue B/As for acceptance and purchase on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith), or (d) the assignment or deemed assignment of any Eurocurrency Loan,
CDOR Loan or Fixed Rate Loan or the right to receive payment in respect of a B/A
other than on the last day of the Interest Period or Contract Period, as the
case may be, applicable thereto as a result of a request by the Company pursuant
to Section 2.18, then, in any such event, the applicable Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan or CDOR Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate or CDOR Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid were it to
bid, at the commencement of such period, for deposits in the applicable currency
of a comparable amount and period from other banks in the London interbank
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error.  The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 Business Days after
receipt thereof.
SECTION 2.16. Taxes.  (a)  Any and all payments by or on account of any Borrower
in respect of any Obligation hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or the applicable Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions and (iii) such Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)  In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)  The relevant Borrower shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties,
46

--------------------------------------------------------------------------------

interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used by such Lender to
determine the amount thereof delivered to the Company by a Lender, or by the
Administrative Agent, on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)  Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
relevant Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the relevant Borrower
to do so) attributable to such Lender and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.04(h) relating to
the maintenance of a Participant Register, in each case  that are paid or
payable by the Administrative Agent in connection with any Loan Document and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this paragraph (e)
shall be paid within 15 Business Days after the Administrative Agent delivers to
the applicable Lender a certificate stating the amount of Taxes so paid or
payable by the Administrative Agent.  Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.
(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate; provided that such Lender has received
written notice from the Company advising it of the availability of such
exemption or reduction and containing all applicable documentation.
(ii)  If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by law and at such time or times reasonably requested by the Withholding Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to
47

--------------------------------------------------------------------------------

determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.16(f)(ii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.  (a) 
Except as agreed by the relevant Borrower and the applicable Lenders with
respect to Contract Loans, each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 noon, Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time (or any other applicable time agreed by the relevant Borrower and the
applicable Lenders with respect to Contract Loans) on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent to the applicable
account specified in Schedule 2.17 for the account of the applicable Lenders or,
in any such case, to such other account as the Administrative Agent shall from
time to time specify in a notice delivered to the Company and the applicable
Borrower; provided that payments to the applicable Lenders in respect of
Contract Loans and payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein (it being
agreed that the Borrowers will be deemed to have satisfied their obligations
with respect to payments referred to in this proviso if they shall make such
payments to the persons entitled thereto in accordance with instructions
provided by the Administrative Agent; the Administrative Agent agrees to provide
such instructions upon request, and no Borrower will be deemed to have failed to
make such a payment if it shall transfer such payment to an improper account or
address as a result of the failure of the Administrative Agent to provide proper
instructions).  The Administrative Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly, in
accordance with customary banking practices, following receipt thereof at the
appropriate lending office or other address specified by such Lender or other
Person.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.  All payments hereunder of principal
or interest in respect of any Loan or B/A shall be made in the currency of such
Loan or B/A; all other payments hereunder and under each other Loan Document
shall be made in US Dollars.  Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.  Any amount payable by the
Administrative Agent to one or more Lenders in the national currency of a member
state of the European Union that has adopted the Euro as its lawful currency
shall be paid in Euros.
(b)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its US
Tranche Loans,  Canadian Tranche Loans, B/As or Euro Tranche Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its US Tranche Loans, Canadian
48

--------------------------------------------------------------------------------

Tranche Loans, B/As and Euro Tranche Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the US
Tranche Loans, Canadian Tranche Loans, B/As and Euro Tranche Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
their respective US Tranche Loans, Canadian Tranche Loans, B/As and Euro Tranche
Loans and accrued interest thereon; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.  Any
purchaser of a participation under this paragraph shall have the benefit of
Sections 2.14, 2.15 and 2.16 with respect to the participation purchased, but
shall not be deemed by virtue of such purchase to have extended any Commitment
that it had not extended prior to such purchase.
(c)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due for the account
of all or certain of the Lenders  hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders, as the case may be, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the applicable Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
determined by the Administrative Agent in accordance with banking industry
practices on interbank compensation.
(d)  If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by it for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.
SECTION 2.18. Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall consult
with the Company regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Company following such consultations, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to
49

--------------------------------------------------------------------------------

assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable, direct, out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)  If (i) any Lender requests compensation under Section 2.14, (ii) or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) or if any Lender becomes a Defaulting Lender, (iv) any Lender delivers a
Notice of Illegality pursuant to Section 2.19 or (v) any Lender is a Declining
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (A)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee or the Company,
(C) in the case of any such assignment and delegation resulting from the
delivery of a Notice of Illegality under Section 2.19, it shall not be unlawful
under Federal or applicable state or foreign law for the assignee to make Loans
or otherwise extend credit to or do business with the Subsidiary in respect of
which such Notice of Illegality was delivered and (D) in the case of any such
assignment and delegation resulting from the status of a Lender as a Declining
Lender, the assignee shall have agreed to the extended Maturity Date resulting
from the applicable extension request.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such  assignment and delegation cease to apply.
SECTION 2.19. Designation of Borrowing Subsidiaries.  The Company may at any
time and from time to time designate any Subsidiary as a US Borrowing Subsidiary
or a Euro Borrowing Subsidiary, or designate any Canadian Subsidiary as a
Canadian Borrowing Subsidiary by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company.  As
soon as practicable upon receipt thereof, the Administrative Agent will post a
copy of such Borrowing Subsidiary Agreement to the Lenders.  Each Borrowing
Subsidiary Agreement shall become effective on the date five Business Days after
it has been posted by the Administrative Agent to the Lenders (subject to the
receipt by any Lender of any information reasonably requested by it not later
than the third Business Day after the posting of such Borrowing Subsidiary
Agreement under the Patriot Act or other “know-your-customer” laws), unless
prior thereto the Administrative Agent shall have received written notice from
any Lender that it shall be unlawful under Federal or applicable state or
foreign law or prohibited under such Lender’s bona fide internal policies of
general applicability for such Lender to make Loans or otherwise extend credit
to or do business with such Subsidiary (a “Notice of Illegality”), in which case
such Borrowing Subsidiary Agreement shall not become
50

--------------------------------------------------------------------------------

effective until such time as such Lender withdraws such Notice of Illegality or
ceases to be a Lender hereunder pursuant to Section 2.18(b).  Upon the
effectiveness of a Borrowing Subsidiary Agreement as provided in the preceding
sentence, the applicable Subsidiary shall for all purposes of this Agreement be
a US Borrowing Subsidiary, a Euro Borrowing Subsidiary or a Canadian Borrowing
Subsidiary, as the case may be, and a party to this Agreement until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a US Borrowing Subsidiary, a Euro Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, as the case may be, and a party
to this Agreement.  Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Borrowing Subsidiary at a
time when any principal of or interest on any Loan to such Borrowing Subsidiary
shall be outstanding hereunder, provided that such Borrowing Subsidiary
Termination shall be effective to terminate the right of such Borrowing
Subsidiary, as the case may be, to make further Borrowings under this
Agreement.  As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall send a copy thereof to each Lender.
SECTION 2.20. Defaulting Lenders.  (a)  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then:
(i) commitment fees shall cease to accrue on the unused portion of each
Commitment of such Defaulting Lender pursuant to Section 2.11(a);
(ii) the Commitments and Exposures of such Defaulting Lender shall be
disregarded for purposes of any determination of whether the Required Lenders or
other requisite Lenders have taken or may take any action hereunder (including
any consent to any amendment, waiver or other modification pursuant to Section
10.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender shall require the consent of such
Defaulting Lender.
(b)  In the event that the Administrative Agent and the Company shall agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then on such date such Lender shall fund its Loans to
or accept and purchase B/As of each Borrower or purchase at par Exposures of the
other Lenders (other than Competitive Loan Exposures), in each case as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Exposures ratably in accordance with its applicable Commitments. 
Such Lender shall cease to be a Defaulting Lender upon remedying all matters to
the satisfaction of the Administrative Agent and the Borrower that caused such
Lender to be a Defaulting Lender, including the funding of any Exposure or the
closing of the purchase of any Exposure necessary in order for such Lender to
hold such Exposures ratably in accordance with its applicable Commitments.
51

--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties
The Company and each other Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers.  The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
SECTION 3.02. Authorization; Enforceability.  The Transactions are within the
Company’s and each other Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. 
This Agreement has been duly executed and delivered by the Company and each
other Borrower and constitutes a legal, valid and binding obligation of each of
them, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
instrument governing Material Indebtedness binding upon the Company or any
Subsidiary or their assets, or give rise to a right thereunder to require any
payment to be made by the Company or any Subsidiary, and (d) will not result in
the creation or imposition of any Lien on any asset of the Company or any
Subsidiary under any indenture, agreement or instrument governing Material
Indebtedness .
SECTION 3.04. Financial Position; No Material Adverse Change.  (a)  The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders’ equity and cash flows as of and for the
fiscal year ended June 30, 2017 (the “Annual Financial Statements”), reported on
by Deloitte & Touche LLP, independent registered public accountants, certified
by its chief financial officer as presenting fairly, in all material respects,
the financial position and results of operations of the Company and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and its consolidated balance sheet and statements of
income, stockholders’ equity and cash flows as of and for the fiscal quarters
ended September 30, 2017, December 31, 2017 and March 31, 2018 (collectively,
the “Quarterly Financial Statements”), certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations of the Company and its consolidated subsidiaries on a
consolidated basis in
52

--------------------------------------------------------------------------------

accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.  The Annual Financial Statements and
the Quarterly Financial Statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to, in the case of the Quarterly Financial
Statements, normal year-end adjustments and the absence of footnotes.
(b)  Since March 31, 2018, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Company and the Subsidiaries, taken as a whole.
SECTION 3.05. Properties.  The Company and each Material Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.06. Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
SECTION 3.07. Compliance with Laws and Agreements.  The Company and each
Material Subsidiary is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.08. Federal Reserve Regulations.  (a)  Neither any Borrower nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U).
(b)  No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry
53

--------------------------------------------------------------------------------

Margin Stock (as defined in Regulation U of the Board) or to refinance
Indebtedness originally incurred for such purpose, or in any manner or for any
purpose that has resulted or will result in a violation of Regulation T, U or X
of the Board.
SECTION 3.09. Investment Company Status.  Neither any Borrower nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.10. Taxes.  The Company and the Material Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.11. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than US$100,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than US$100,000,000 the fair
market value of the assets of all such underfunded Plans.
SECTION 3.12. Disclosure.  Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrowers to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
SECTION 3.13. Anti-Corruption Laws and Sanctions.  The Company has implemented
and will maintain and enforce policies and procedures that are in the Company’s
judgment appropriate to ensure compliance by the Company, its Subsidiaries, and
their directors, officers, employees and agents with applicable Anti-Corruption
Laws and applicable Sanction Laws.  None of the Company or any Subsidiary or, to
the knowledge of any Borrower, any of their directors, officers or employees, is
a Sanctioned Person.
SECTION 3.14. EEA Financial Institution.  No Borrower is an EEA Financial
Institution (as defined in Section 10.17).
54

--------------------------------------------------------------------------------

ARTICLE IV

Conditions
SECTION 4.01. Effective Date.  This Agreement shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or e-mail transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Michael A. Bonarti, Esq., General Counsel of the Company, substantially
in the form of Exhibit D, and covering such other matters relating to the
Company, this Agreement or the Transactions as the Required Lenders shall
reasonably request.  The Company hereby requests such counsel to deliver such
opinion.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 (without giving effect to the
parenthetical in such paragraph (a)).
(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
(f) The commitments under the Existing Credit Agreements shall have been or
shall simultaneously be terminated and the principal of and interest accrued on
all loans outstanding thereunder and all fees and other amounts accrued or owing
thereunder shall have been or shall simultaneously be paid in full.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
accept and purchase B/As shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.02) at or prior to
55

--------------------------------------------------------------------------------

5:00 p.m., New York City time, on June 13, 2018 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
SECTION 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing or to accept and purchase any B/A is subject to
the satisfaction of the following conditions:
(a) The representations and warranties of the Borrowers set forth in this
Agreement (other than the representations set forth in Sections 3.04(b) and
3.06(a)) shall be true and correct in all material respects on and as of the
date of such Borrowing or acceptance and purchase of B/As.
(b) At the time of and immediately after giving effect to such Borrowing or
acceptance and purchase of B/As, no Default shall have occurred and be
continuing.
Each Borrowing or acceptance and purchase of B/As shall be deemed to constitute
a representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender to make Loans to or accept B/As at the request of any
Borrowing Subsidiary is subject to the satisfaction of the following conditions:
(a) The Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement of such Borrowing Subsidiary duly executed by all parties
thereto.
(b) The Administrative Agent shall have received such documents, legal opinions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.
ARTICLE V

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, each amount owed in respect of any B/A, and all fees and
other amounts payable hereunder shall have been paid in full, the Company and
each other Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent:
56

--------------------------------------------------------------------------------

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position and results of operations of
the Company and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial position and results
of operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be;
(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s or S&P in its Rating, notice of such change; and
(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial position of the Company or any of
its subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Reports required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered on the date on which
the Company posts such reports on the Company’s website on the Internet at
www.adp.com or when such report is posted on the SEC’s website at www.sec.gov;
provided that the Company shall deliver paper copies of the reports referred to
in subsection (a), (b) and (d) of this Section 5.01 to the Administrative Agent
or any
57

--------------------------------------------------------------------------------

Lender who requests the Company to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.  Notices required to be delivered pursuant to subsection (e) of
this Section 5.01 shall be deemed to have been delivered on the date on which
the Company posts such information on the Internet at the website www.adp.com or
when the publication is first made available by means of Moody’s or S&P’s (as
the case may be) Internet subscription service.  The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to subsection (c) of this Section 5.01 by posting such certificate on
IntraLinks or by other similar means.
SECTION 5.02. Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and
(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business.  The Company will, and will cause
each other Borrower to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
SECTION 5.04. Payment of Taxes.  The Company will, and will cause each Material
Subsidiary to, pay its Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05. Maintenance of Properties.  The Company will, and will cause each
Material Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
58

--------------------------------------------------------------------------------

SECTION 5.06. Books and Records; Inspection Rights.  The Company will keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Company will permit any representatives designated by the
Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers.
SECTION 5.07. Compliance with Laws.  The Company will, and will cause each
Material Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property (including ERISA and
environmental laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain and enforce policies and procedures that are
in the Company’s judgment appropriate to ensure compliance by the Company, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws.
SECTION 5.08. Use of Proceeds.  (a)  The proceeds of the Loans or any B/A
Drawing will be used only for general corporate purposes, including the
refinancing of any indebtedness outstanding on the Effective Date under the
Existing Credit Agreements or under the Company’s Five-Year Credit Agreement
dated as of June 14, 2017.  No part of the proceeds of any Loan or any B/A
Drawing will be used, whether directly or indirectly, to purchase or carry
Margin Stock (as defined in Regulation U of the Board) or to refinance
Indebtedness originally incurred for such purpose, or in any manner or for any
purpose that will result in a violation of Regulation T, U or X of the Board.
(b)  The proceeds of any Borrowing or any B/A Drawing will not knowingly be used
by the Borrowers or their Subsidiaries for the purpose of (i) making or
furthering a payment, a promise to pay or an offer of money or value to any
Person in violation of applicable Anti-Corruption Laws, (ii) financing any
activity or transaction of or with any Sanctioned Person or in any Sanctioned
Country, to the extent such activities or transactions would be prohibited by
Sanctions Laws if conducted by a corporation incorporated in the United States
or (iii) carrying out any other transaction that would result in the violation
of any applicable Sanction Laws.
ARTICLE VI

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan, each amount owed in respect of any B/A, and all fees and
other amounts payable hereunder have been paid in full, the Company and each
other Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now
59

--------------------------------------------------------------------------------

owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:
(a) Permitted Encumbrances;
(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of any of the Borrowers or any of
their Subsidiaries and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any of the Company or any Subsidiary and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;
(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Company and the Subsidiaries; and
(f) other Liens not expressly permitted by clauses (a) through (d) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under this clause (f) and (ii) the
Attributable Debt permitted by Section 6.02(b) does not at any time exceed 25%
of Consolidated Net Worth.
SECTION 6.02. Sale and Leaseback Transactions.  The Company will not, and will
not permit any of its Subsidiaries to, enter into any Sale and Leaseback
Transaction except:
(a) Sale and Leaseback Transactions to which the Borrower or any Subsidiary is a
party as of the date hereof; and
(b) other Sale and Leaseback Transactions; provided that the sum of (i) the
aggregate principal amount of outstanding obligations secured by Liens permitted
by Section 6.01(f) and (ii) the aggregate Attributable Debt in respect of Sale
and Leaseback
60

--------------------------------------------------------------------------------

Transactions permitted by this clause (b) does not at any time exceed 25% of
Consolidated Net Worth.
SECTION 6.03. Fundamental Changes.  Neither the Company nor any other Borrower
will merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and including by
means of any merger or sale of capital stock or otherwise) all or substantially
all of its assets (whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing or would result
from such transaction, the Company or any Borrower may merge or consolidate with
any Person if (a) the Company or such Borrower, as the case may be, is the
surviving Person or (b) the surviving Person (i) is organized under the laws of
The United States of America or, in the case of a merger or consolidation of a
Borrower other than the Company, the jurisdiction of organization of such
Borrower, and (ii) assumes in writing all of the Company’s or such Borrower’s
obligations under this Agreement pursuant to documentation reasonably
satisfactory to the Administrative Agent, such satisfaction to be based solely
upon the validity and enforceability of the assumption contained in such
documentation.
ARTICLE VII

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a) the Company or any other Borrower shall fail to pay any principal of any
Loan, or any amount due in respect of any B/A, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b) the Company or any other Borrower shall fail to pay any interest on any Loan
or any fee or any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Borrower in or in connection with this Agreement or any amendment
or modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made;
(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Company’s or such Borrower’s existence) or 5.08 or in Article VI;
61

--------------------------------------------------------------------------------

(e) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company;
(f) the Company or any Subsidiary shall default in the payment of any Material
Indebtedness when and as due, or any event or condition shall occur that results
in any Material Indebtedness becoming due prior to its scheduled maturity;
provided, that if the maturity of any Material Indebtedness of a Person acquired
directly or indirectly by the Company after the date hereof shall be accelerated
by reason of such acquisition, no Event of Default under this paragraph (f)
shall be deemed to have occurred with respect to such Material Indebtedness so
long as such acceleration shall have been rescinded, or such Material
Indebtedness shall have been repaid, within five Business Days following the
date of such acceleration;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or
(i) the Company or any Material Subsidiary shall become unable, admit in writing
its inability, or fail generally, to pay its debts as they become due;
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding, and declare an amount equal to the full
62

--------------------------------------------------------------------------------

face amount of all outstanding B/As, to be due and payable in whole (or in part,
in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans and an amount equal to the full face amount of all such
outstanding B/As so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any of the Borrowers
described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and an
amount equal to the full face amount of all outstanding B/As, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.  All amounts due and payable under this Article
VII in respect of outstanding B/As shall be paid to the Administrative Agent and
held in the Prepayment Account for application as provided in Section 2.10(e).
ARTICLE VIII

The Administrative Agent
In order to expedite the transactions contemplated by this Agreement, the Person
named in the heading of this Agreement is hereby appointed to act as
Administrative Agent on behalf of the Lenders.  Each of the Lenders and each
assignee of any Lender hereby irrevocably authorizes the Administrative Agent to
take such actions on behalf of such Lender or assignee and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the
Lenders, without hereby limiting any implied authority, and by the Borrowers
with respect to clause (c) below, (a) to receive on behalf of the Lenders all
payments of principal of and interest on the Loans and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to give notice on behalf of each of the
Lenders to the Company of any Default or Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Company or any other Borrower pursuant to this Agreement or the other Loan
Documents as received by the Administrative Agent.
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as the Administrative Agent shall have the same
rights and powers as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any of the Borrowers or any of their Subsidiaries or other
Affiliates thereof as if it were not the Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing,
63

--------------------------------------------------------------------------------

(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise upon receipt of notice in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to any of the Borrowers or any
of their Subsidiaries that is communicated to or obtained by the institution
serving as the Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by a Borrower (in which case the
Administrative Agent shall give written notice to each other Lender), and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents, which may include
any of its branches or affiliates, appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.
64

--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (not to be
unreasonably withheld, conditioned or delayed and except during the continuance
of an Event of Default hereunder, when no consent shall be required), to appoint
a successor.  In addition, if the Administrative Agent is a Defaulting Lender
due to it having had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business or custodian appointed for it, the Required
Lenders shall have the right, by notice in writing to the Company and the
Administrative Agent, to remove the Administrative Agent in its capacity as such
and, with the consent of the Company (not to be unreasonably withheld,
conditioned or delayed and except during the continuance of an Event of Default
hereunder, when no consent shall be required), to appoint a successor.   If (a)
no successor to a retiring Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank or (b) no successor to a removed
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days following the issuance of a notice of removal, the
removal shall become effective on such 30th day and on such date the Required
Lenders shall succeed as Administrative Agent to such removed Administrative
Agent.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, as the case may be, and such retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder.  After the
Administrative Agent’s resignation or removal, as the case may be, hereunder,
the provisions of this Article and Section 10.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, as the case may
be. its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.
Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Company or any other Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company or any other
Borrower; provided that no Lender shall be liable to the Administrative Agent or
any such other indemnified Person for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined to have resulted from the gross
negligence or
65

--------------------------------------------------------------------------------

willful misconduct of the Administrative Agent, and any of its Related Parties
or any of their respective directors, officers, employees or agents.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “syndication agent” or “documentation agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any Subsidiary, that at least one of the following is and will be
true:  (i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments, (ii) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender.
In addition, unless sub-clause (i) in the immediately preceding paragraph is
true with respect to a Lender or such Lender has not provided another
representation, warranty and
66

--------------------------------------------------------------------------------

covenant as provided in sub-clause (iv) in the immediately preceding paragraph,
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any Subsidiary, that:  (i) none of the Administrative
Agent, the Arrangers or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement is a fiduciary under ERISA or the Code, or
both, with respect to the Loans, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.
The Administrative Agent and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
67

--------------------------------------------------------------------------------

ARTICLE IX

Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of the
Company hereunder shall not be affected by (a) the failure of the Administrative
Agent or any Lender to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement or any other Loan
Document or agreement; (d) any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations; or (e) any other act, omission or
delay to do any other act which may or might in any manner or to any extent vary
the risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.
The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall
68

--------------------------------------------------------------------------------

become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Company hereby promises to and will, upon receipt of written
demand by the Administrative Agent or any Lender, forthwith pay, or cause to be
paid, to the Administrative Agent or such Lender in cash an amount equal to the
unpaid principal amount of such Obligations then due, together with accrued and
unpaid interest thereon.  The Company further agrees that if payment in respect
of any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent or any Lender, not consistent with the protection of its rights or
interests, then, at the election of the Administrative Agent, the Company shall
make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify the Administrative Agent and each Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.
Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.
ARTICLE X

Miscellaneous
SECTION 10.01. Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(a) if to any Borrower, to Automatic Data Processing, Inc., One ADP Boulevard,
MS #420, Roseland, NJ 07068-1728, Attention of Treasurer (Fax No. 973-974-3320),
with a copy to Automatic Data Processing, Inc., One ADP Boulevard, MS #450,
Roseland, NJ 07068-1728, Attention of General Counsel (Fax No. 973-974-3324);
(b) if to the Administrative Agent as follows: (i) if such notice relates to a
Loan or Borrowing denominated in US Dollars, or does not relate to any
particular Loan or Borrowing, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713,
Attention: Nicole Reilly (Fax No. 302-634-4250 ), with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY, 10179, Attention of
Nicolas X Gitron-Beer (Fax No. 212-270-5127), (ii) if such notice relates to a
Loan or Borrowing in Canadian Dollars, or
69

--------------------------------------------------------------------------------

to a B/A, to JPMorgan Chase Bank, N.A., Toronto Branch, Funding Officer, Royal
Bank Plaza, Floor 18, Toronto, Canada M5J2J2, Attention of Nicole Reilly
(Telephone No. 302-634-1890; Telecopy No. 302-634-3301); with a copy to the
address set forth in clause (i) above and (iii) if such notice relates to a Loan
or Borrowing in Euro, to J.P. Morgan Europe Limited, Wholesale Loan Operations,
Floor 6, 25 Bank Street, London, E14 5JP (Telephone No. 44-20-7-777-2288;
Telecopy No. 44-20-7-777-2360), e-mail: loan_and_agency_london@jpmorgan.com;
with a copy to the address set forth in clause (i) above; and
 
(c) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto or in the case of
a Lender, to the Administrative Agent and the Borrowers.  All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.
SECTION 10.02. Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have.  No waiver of any provision
of any Loan Document or consent to any departure by any Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or acceptance and purchase of
a B/A shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)  Subject to Section 2.13(b), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or by the Company and the Administrative Agent
with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Borrowers that are parties thereto, in each case
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or the amount payable in
respect of any B/A, reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender adversely affected
thereby, (iii) postpone the date of any scheduled payment of the principal
amount of any Loan, or any interest thereon, the required date of any payment
with respect to any B/A, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of
70

--------------------------------------------------------------------------------

any Commitment, without the written consent of each Lender affected thereby
(provided that nothing shall limit the right of each Borrower to extend the
Maturity Date pursuant to Section 2.09(e)), (iv) change Section 2.17(b) or (c)
in a manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender (it being understood that the
addition of new tranches of loans or commitments that may be extended under this
Agreement shall not be deemed to alter such pro rata sharing of payments),
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be) (except, in each case, to provide for new tranches of
loans or commitments that may be extended under this Agreement), (vi) release
the Company from, or limit or condition, its obligations under Article IX,
without the written consent of each Lender, (vii) change any provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders with Commitments of any Class (or holding
Obligations arising under such Commitments) differently than those of Lenders
with Commitments of any other Class (or holding Obligations arising under such
Commitments) without the written consent of Lenders holding a majority in
interest of the outstanding Loans, obligations in respect of B/As and unused
Commitments of each adversely affected Class or (viii) change Section 10.17 in
any manner without the written consent of each Lender that is an EEA Financial
Institution (as defined in Section 10.17); provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and (B) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the US Tranche Lenders (but not the Euro Tranche Lenders
or the Canadian Tranche Lenders), the Euro Tranche Lenders (but not the Canadian
Tranche Lenders or the US Tranche Lenders), or the Canadian Tranche Lenders (but
not the US Tranche Lenders or the Euro Tranche Lenders) may be effected by an
agreement or agreements in writing entered into by the Company and requisite
percentage in interest of the affected Class of Lenders.  Notwithstanding
anything else in this Section to the contrary, any amendment of the definition
of Applicable Rate pursuant to the penultimate paragraph of that definition in
Section 1.01 of this Agreement shall not require the written consent of each
Lender affected thereby, but shall require the written consent of the Company
and the Required Lenders.
SECTION 10.03. Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent and such
Affiliates (and, if the Administrative Agent shall determine that it requires
local counsel in any non-US jurisdiction, one counsel in that jurisdiction), in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of this Agreement or the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights under
any Loan Document, including its rights under this Section, or in connection
with the Loans made or
71

--------------------------------------------------------------------------------

the B/As accepted and purchased, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.
(b)  The Company shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities, out-of-pocket costs or expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee (whether by a third party or by
any Borrower) arising out of, in connection with, or as a result of (i) any
transaction or proposed transaction (whether or not consummated) in which any
proceeds of any Borrowing or purchase of B/As hereunder are applied or proposed
to be applied, directly or indirectly, by any of the Borrowers or their
Subsidiaries, (ii) any Loan or B/A Drawing or the use of the proceeds therefrom
or (iii) the execution, delivery or performance by any of the Borrowers and
their Subsidiaries of the Loan Documents, or any actions or omissions of a
Borrower or any of its Subsidiaries in connection therewith; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, liabilities, costs or expenses (x) shall be found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Company or any Borrowing Subsidiary against an
Indemnitee for a material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Company or such Borrowing
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction to the effect that such
a material breach in bad faith has occurred.  Without limiting the provisions of
Section 2.16(c), this Section 10.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed loss, liability, cost or expense, as the case may be, was incurred
by or asserted against the Administrative Agent.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum
(without duplication) of the total Exposures (including B/As) and unused
Commitments at the time.
(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.
72

--------------------------------------------------------------------------------

(e)  All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.
SECTION 10.04. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void). The parties hereby agree that Merrill Lynch, Pierce, Fenner &
Smith Incorporated may, without notice to any Borrower, assign any rights and
obligations it may have under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans or other amounts at the time owing to it);
provided that (i)  the Administrative Agent (except in the case of an assignment
to a Lender, an Affiliate of a Lender or a Related Fund of a Lender) and the
Company (except in the case of an assignment to a Lender, an Affiliate of a
Lender or a Related Fund of a Lender or if an Event of Default has occurred and,
except in the case of an Event of Default under Sections (a), (b), (g) or (h) of
Article VII of this Agreement, has been continuing for 30 days) must each give
their prior written consent to such assignment (which consents shall not be
unreasonably withheld, conditioned or delayed), (ii) except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Related Fund of any Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments and outstanding Loans, the US Dollar Equivalent of the Commitments
and outstanding Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$10,000,000 unless each of the Company and the Administrative Agent otherwise
consent, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500 and (iv) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that (x) any consent of the Company
otherwise required under this paragraph shall not be required if an Event of
Default referred to in clause (g), (h) or (i) of Article VII has occurred and is
continuing, (y) the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof and (z) no assignment shall be made to any Person other than an Eligible
Assignee.  Subject to acceptance and recording thereof pursuant to paragraph (d)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the
73

--------------------------------------------------------------------------------

assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 10.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.  The Borrowers shall not be responsible under
Section 2.14 or 2.16 for any increased costs incurred by a Lender as a result of
an assignment under this Section to an Affiliate of such Lender unless such
Lender is legally required to make such assignment.
(c)  The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and amounts in respect of B/As owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been made in
compliance with this Agreement as provided in this paragraph.
(e)  Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (f) of
this Section, each
74

--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
(f)  A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant so provides and is made with the
Company’s prior written consent.  A Participant shall not be entitled to the
benefits of Section 2.16 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(f) as though it were a Lender.
(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other applicable central bank or, in the case of a Lender that
is an investment fund, to the trustee under the indenture to which such fund is
a party, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments or Loans or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
SECTION 10.05. Survival.  All covenants, agreements, representations and
warranties made by the Borrowers herein or in any other Loan Document or in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of this Agreement and any other Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or
75

--------------------------------------------------------------------------------

any other Loan Document is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16, 10.03 and
10.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the Commitments or the termination of this Agreement
or any other Loan Document or any provision hereof or thereof.
SECTION 10.06. Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, any separate letter agreements with respect to fees payable to
the Administrative Agent and any provisions in any commitment letter executed
and delivered by the Borrower in connection with the transactions contemplated
hereby that by the express terms of such commitment letter survive the execution
or effectiveness of this Agreement,  constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or e-mail
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
SECTION 10.07. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured.  Each
Lender agrees promptly to notify the Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
76

--------------------------------------------------------------------------------

(b)  Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.
(c)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 10.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12. Confidentiality.  (a)  The Administrative Agent and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that
77

--------------------------------------------------------------------------------

Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors,
to Related Funds’ directors and officers and to any direct or indirect
contractual counterparty in swap agreements (it being understood that each
Person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority
(including any self-regulatory authority) having jurisdiction over such Lender,
(iii) to the extent  required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) to the extent required or advisable in the judgment of counsel in connection
with any suit, action or proceeding relating to the enforcement of rights of the
Administrative Agent or the Lenders against the Borrowers under this Agreement
or any other Loan Document, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider relating to the Borrower and its obligations, (vii)
with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company other than as a result of a breach of this
Section of which the Administrative Agent or such Lender is aware.  For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than (i) any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company other than as a result
of a breach of this Section of which the Administrative Agent or such Lender is
aware and (ii) customary information with respect to the terms of the credit
facility established under this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)  Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non‑public information concerning the Company and
its Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
(c)  All information, including requests for waivers and amendments, furnished
by the Company, the Subsidiaries or the Administrative Agent pursuant to, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company, the
Subsidiaries and their Related Parties or the Company’s securities. 
Accordingly, each Lender represents to the Borrower and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.
78

--------------------------------------------------------------------------------

SECTION 10.13. Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)  The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 10.14. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
or any B/A Drawing under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
accepting such B/A in accordance with applicable law, the rate of interest
payable in respect of such Loan or B/A Drawing hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or B/A Drawing but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or B/A Drawings shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon (a) at the Federal Funds Effective Rate in the
case of US Dollar denominated amounts, (b) at the Canadian Base Rate in the case
of Canadian dollar denominated amounts, to the date of repayment, or (c) at a
rate determined by the Administrative Agent to represent the applicable Lenders’
cost of funds in the case of Euro denominated amounts, shall have been received
by such Lender.
SECTION 10.15. USA Patriot Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.  Each Borrower agrees to provide the Lenders, upon request, with
all documentation and other information required to be obtained by the Lenders
pursuant to
79

--------------------------------------------------------------------------------

applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.
SECTION 10.16. No Fiduciary Relationship.  Each Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
each Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.  Each Borrower, on behalf of itself,
the Subsidiaries and its and their respective Affiliates, waives and releases,
to the fullest extent permitted by law, any claims that such Borrower, the
Subsidiaries or such Affiliates may have against the Administrative Agent, any
Person identified on the facing page or signature pages of this Agreement or
elsewhere herein as a “syndication agent” or “documentation agent”, any Lender
or any Affiliate of any of the foregoing in respect of any breach or alleged
breach of agency or fiduciary duty.
SECTION 10.17. Acknowledgement of and Consent to Bail-In of EEA Financial
Institutions.  (a)  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(ii) the effects of any Bail-in Action on any such liability, including, if
applicable, (A) a reduction in full or in part or cancelation of any such
liability, (B) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (C) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.
(b)  The following terms shall for purposes of this Section have the meanings
set forth below:
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.
80

--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[Remainder of page intentionally left blank]
 
 
81

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
AUTOMATIC DATA PROCESSING, INC.,
             
by:
/s/ Michael C. Eberhard
     
Name:
Michael C. Eberhard
     
Title:
Corporate Vice President and Treasurer
 







 
 

 
[Signature Page to Five-Year Credit Agreement]
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
             
by:
/s/ Nicholas Gitron-Beer
     
Name:
Nicholas Gitron-Beer
     
Title:
Executive Director
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A., as a Lender
             
by:
/s/ Arti Dighe
     
Name:
Arti Dighe
     
Title:
Vice President
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
CITIBANK, N.A., as a Lender
             
by:
/s/ Susan Olsen
     
Name:
Susan Olsen
     
Title:
Vice President
 





 
 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender
             
by:
/s/ Karen H. McClain
     
Name:
Karen H. McClain
     
Title:
Managing Director
 





 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
BNP PARIBAS, as a Lender
             
by:
/s/ Brendan Heneghan
     
Name:
Brendan Heneghan
     
Title:
Director
 






 
by:
/s/ Ade Adedeji
     
Name:
Ade Adedeji
     
Title:
Vice President
 



 
 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
MUFG Bank, Ltd., as a Lender
             
by:
/s/ Lillian Kim
     
Name:
Lillian Kim
     
Title:
Director
 





 
 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------


 

 
BARCLAYS BANK PLC, as a Lender
             
by:
/s/ Patricia Oreta
     
Name:
Patricia Oreta
     
Title:
Director
Executed in New York
 



 
 
 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------


 

 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
             
by:
/s/ Ming K. Chu
     
Name:
Ming K. Chu
     
Title:
Director
 








 
by:
/s/ Virginia Cosenza
     
Name:
Virginia Cosenza
     
Title:
Vice President
 



 


 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
             
by:
/s/ Robert M. Martin
     
Name:
Robert M. Martin
     
Title:
Senior Vice President
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
Bank of Montreal, Chicago Branch, as a Lender
             
by:
/s/ Randon Gardley
     
Name:
Randon Gardley
     
Title:
Vice President
 



 




[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
ROYAL BANK OF CANADA, as a Lender
             
by:
/s/ Timothy P. Murray
     
Name:
Timothy P. Murray
     
Title:
Authorized Signatory
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
MIZUHO BANK, LTD., as a Lender
             
by:
/s/ Donna DeMagistris
     
Name:
Donna DeMagistris
     
Title:
Authorized Signatory
 







[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A., as a Lender
             
by:
/s/ Michael King
     
Name:
Michael King
     
Title:
Authorized Signatory
 







[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
             
by:
/s/ Brian Seipke
     
Name:
Brian Seipke
     
Title:
Vice President
 





[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------






 
Intesa Sanpaolo SpA, New York Branch, as a Lender
             
by:
/s/ Manuela Insana
     
Name:
Manuela Insana
     
Title:
VP & Relationship Manager
 






 
by:
/s/ Francesco Di Mario
     
Name:
Francesco Di Mario
     
Title:
FVP & Head of Credit
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
Societe Generale, as a Lender
             
by:
/s/ Andrew Johnman
     
Name:
Andrew Johnman
     
Title:
Director
 



 




[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION,
as a Lender
             
by:
/s/ David A. Wild
     
Name:
David A. Wild
     
Title:
Senior Vice President
 



 




[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
THE BANK OF NEW YORK MELLON, as a Lender
             
by:
/s/ Daniel Koller
     
Name:
Daniel Koller
     
Title:
Vice President
 











[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
THE NORTHERN TRUST COMPANY, as a Lender
             
by:
/s/ Andrew D. Holtz
     
Name:
Andrew D. Holtz
     
Title:
Senior Vice President
 





[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
Svenska Handelsbanken AB (publ),
New York Branch, as a Lender
             
by:
/s/ Steve Cox
     
Name:
Steve Cox
     
Title:
Senior Vice President
 








 
by:
/s/ Mark Emmett
     
Name:
Mark Emmett
     
Title:
Vice President
 







[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 
The Bank of Nova Scotia, as a Lender
             
by:
/s/ Kevin Chan
     
Name:
Kevin Chan
     
Title:
Director
 



 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
Branch Banking and Trust Company, as a Lender
             
by:
/s/ Jeff Skalka
     
Name:
Jeff Skalka
     
Title:
Vice President
 





 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
Santander Bank, N.A., as a Lender
             
by:
/s/ Mannie Sidhu
     
Name:
Mannie Sidhu
     
Title:
Vice President
 





 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
The Toronto-Dominion Bank, New York Branch, as a Lender
             
by:
/s/ Wallace Wong
     
Name:
Wallace Wong
     
Title:
Authorized Signatory
 



 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
HSBC Bank USA N.A., as a Lender
             
by:
/s/ Jonathan Yip
     
Name:
Jonathan Yip
     
Title:
Director
 



 

 
[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------




 
BAYERISCHE LANDESBANK NEW YORK BRANCH,
as a Lender
             
by:
/s/ Varbin Staykoff
     
Name:
Varbin Staykoff
     
Title:
Senior Director
 






 
by:
/s/ Rolf Siebert
     
Name:
Rolf Siebert
     
Title:
Executive Director
 







[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
BANK OF THE WEST, as a Lender
             
by:
/s/ Bryan L. Bains
     
Name:
Bryan L. Bains
     
Title:
Vice President
 









[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
First Hawaiian Bank, as a Lender
             
by:
/s/ Derek Chang
     
Name:
Derek Chang
     
Title:
Vice President
 



 




[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 

 
ING Bank N.V., Dublin Branch, as a Lender
             
by:
/s/ Sean Hassett
     
Name:
Sean Hassett
     
Title:
Director
 






 
by:
/s/ Padraig Matthews
     
Name:
Padraig Matthews
     
Title:
Director
 







[Signature Page to Five-Year Credit Agreement]

--------------------------------------------------------------------------------

 